Exhibit 10.32(a)

--------------------------------------------------------------------------------

AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

 

 

--------------------------------------------------------------------------------

Dated as of July 30, 2003

--------------------------------------------------------------------------------

 

 

 

LEHMAN BROTHERS BANK, FSB
as Buyer

and

AAMES CAPITAL CORPORATION
as Seller

--------------------------------------------------------------------------------

Table of Contents

    Page       1. APPLICABILITY 1 2. DEFINITIONS 1 3. INITIATION; CONFIRMATION;
TERMINATION; MAXIMUM TRANSACTION AMOUNTS 9 4. COLLATERAL AMOUNT MAINTENANCE 10
5. INCOME PAYMENTS 10 6. SECURITY INTEREST 11 7. PAYMENT, TRANSFER AND CUSTODY
12 8. REHYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS 13 9. SUBSTITUTION
14 10. REPRESENTATIONS AND WARRANTIES 14 11. NEGATIVE COVENANTS OF THE SELLER 16
12. AFFIRMATIVE COVENANTS OF THE SELLER 16 13. EVENTS OF DEFAULT 19 14. REMEDIES
21 15. ADDITIONAL CONDITION 24 16. SINGLE AGREEMENT 24 17. NOTICES AND OTHER
COMMUNICATIONS 24 18. ENTIRE AGREEMENT; SEVERABILITY 24 19. NON-ASSIGNABILITY 25
20. TERMINABILITY 25 21. GOVERNING LAW 25 22. CONSENT TO JURISDICTION AND
ARBITRATION 25 23. NO WAIVERS, ETC 26 24. INTENT 26 25. SERVICING 26 26.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS 27 27. NETTING 27 28.
MISCELLANEOUS 27

--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT I   Confirmation   EXHIBIT II  Form of Custodial Delivery  EXHIBIT III 
Form of Power of Attorney  EXHIBIT IV  Opinion of Counsel to Seller  EXHIBIT V 
Representations and Warranties Regarding Mortgage Loan  EXHIBIT VI  A-MI LOANS 
EXHIBIT VII  Authorized Officers of Seller  EXHIBIT VIII  Form of Monthly
Report 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

 

Dated as of July 30, 2003
 
Between
 
LEHMAN BROTHERS BANK, FSB
 
as Buyer
 
and
 
AAMES CAPITAL CORPORATION,
 
as Seller

1.      APPLICABILITY

        From time to time until the Final Repurchase Date, Lehman Brothers Bank,
FSB (“Buyer”) shall, subject to the terms hereof, enter into transactions upon
the request of Aames Capital Corporation (“Seller”) in which Seller agrees to
transfer to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans at a
date certain not later than 30 days after the date of transfer or on demand, as
specified in the Confirmation, against the transfer of funds by Seller. Each
such transaction shall be referred to herein as a “Transaction” and shall be
governed by this Agreement and the related Confirmation, unless otherwise agreed
in writing. Notwithstanding anything in this Agreement to the contrary, Buyer
shall have no obligation to enter into any Transaction hereunder if there shall
have occurred any material adverse change, as determined by Buyer in its
reasonable judgment, in the financial condition of Seller, the financial markets
generally or the secondary market for Mortgage Loans. Buyer shall promptly
notify Seller of any determination by Buyer that any of the foregoing has
occurred.

2.      DEFINITIONS

        “Act of Insolvency” means, with respect to any party and its Affiliates,
(i) the filing of a petition, commencing, or authorizing the commencement of any
case or proceeding under any bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar law relating to the protection of creditors,
or suffering any such petition or proceeding to be commenced by another which is
consented to, not timely contested or results in entry of an order for relief,
(ii) the seeking the appointment of a receiver, trustee, custodian or similar
official for such party or an Affiliate or any substantial part of the property
of either, (iii) the appointment of a receiver, conservator, or manager for such
party or an Affiliate by any governmental agency or authority having the
jurisdiction to do so, (iv) the making or offering by such party or an Affiliate
of a composition with its creditors or a general assignment for the benefit of
creditors, (v) the admission by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature, or (vi) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Affiliates, or shall have taken any action to displace the management of
such party or of any of its Affiliates or to curtail its authority in the
conduct of the business of such party or of any of its Affiliates.

 


--------------------------------------------------------------------------------

 

        “ Additional Loans” means Mortgage Loans provided by Seller to Buyer or
its designee pursuant to Section 4(a).

        “Adjusted Leverage Ratio” means, at any time, the ratio of (i) the
aggregate principal amount of all indebtedness (other than indebtedness incurred
in connection with Mortgage Loan warehousing facilities of Guarantor and its
subsidiaries) of Guarantor and its subsidiaries at such time which on a
consolidated basis in accordance with GAAP would be required to be reflected on
a consolidated balance sheet of Guarantor and its subsidiaries as a liability to
(ii) the sum of (1) Tangible Net Worth of Guarantor and its subsidiaries plus
(2) accrued but unpaid dividends on preferred stock of Guarantor and its
subsidiaries at such time.

        “Affiliate” means an affiliate of a party as such term is defined in the
United States Bankruptcy Code in effect from time to time.

        “Agreement” means this Master Repurchase Agreement Governing Purchases
and Sales of Mortgage Loans between Buyer and Seller, as amended from time to
time.

        “A-MI Loan” shall mean a Mortgage Loan described in Exhibit VI hereto.

        “Balloon Mortgage Loan” means any Mortgage Loan that provided on the
date of origination for scheduled payments by the Mortgagor based upon an
amortization schedule extending beyond its maturity date.

        “Business Day” means a day other than (i) a Saturday or Sunday, or (ii)
a day in which the New York Stock Exchange or any state or federally-chartered
bank depository institutions operating in the State of New York are authorized
or obligated by law or executive order to be closed.

        “Buyer” has the meaning specified in Section 1.

        “Cash Equivalents” shall mean (a) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

2


--------------------------------------------------------------------------------

 

        “Collateral” has the meaning specified in Section 6.

        “Collateral Amount” means, with respect to any Transaction, the amount
obtained by application of the applicable Collateral Amount Percentage to the
Repurchase Price for such Transaction.

        “Collateral Amount Percentage” means the amount set forth in the
Confirmation which, in any event, (i) shall not be less than 105% in determining
whether a Market Value Collateral Deficit exists pursuant to the first sentence
of Section 4(a) hereof and (ii) shall not be less than 107% in determining
whether a Securitization Value Collateral Deficit exists pursuant to the second
sentence of Section 4(a) hereof.

        “Collateral Deficit” means either a Market Value Collateral Deficit or a
Securitization Value Collateral Deficit.

        “Collateral Information” means the following information with respect to
each Mortgage Loan: (i) Seller’s loan number, (ii) the Mortgagor’s name, (iii)
the address of the Mortgaged Property, (iv) the current interest rate, (v) the
original balance, (vi) current balance as of the first day of the current month,
(vii) the paid to date and the next payment date, (viii) the appraised value of
the Mortgaged Property at the time the Mortgage Loan was originated, (ix)
whether interest rate is fixed or adjustable (and if adjustable, the ARM code,
which includes the index, adjustment frequency, spread and caps), (x) the lien
position of the Mortgage Loan on the Mortgaged Property (and if a second lien,
the outstanding principal balance of the first lien at the time the Mortgage
Loan was originated), (xi) the occupancy status of the Mortgaged Property
(including whether owner occupied), (xii) whether the Mortgage Loan is a Balloon
Loan, (xiii) the first payment date, (xiv) the maturity date, (xv) the principal
and interest payment, (xvi) the property type of the Mortgaged Property, (xvii)
the Mortgagor’s Credit Score (where available in the Mortgage File), (xviii) the
Mortgage Loan grade and FICO score (where available in the Mortgage File), (xix)
the delinquency status, (xx) whether the Mortgage Loan is an A-MI Loan, and
(xxi) if the Mortgage Loan is an A-MI Loan, the identity of the mortgage
insurance company insuring the A-MI Loan and the percentage of insurance
coverage so provided.

        “Confirmation” has the meaning specified in Section 3(a).

        “Contractual Obligation” shall mean as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        “Custodial Agreement” means that custodial agreement, dated as of
December 1, 2000, as amended, modified or supplemented from time to time, by and
among Buyer, Seller and the Custodian.

        “Custodial Delivery” means the form executed by the Seller in order to
deliver a Mortgage Loan Schedule and/or Mortgage Files to Buyer or its designee
(including the Custodian) pursuant to Section 7, a form of which is attached
hereto as Exhibit II.

        “Custodian” means the custodian under the Custodial Agreement. The
initial custodian is Bankers Trust Company.

        “Delinquent” means, with respect to any Mortgage Loan, the period of
time from the date on which a Mortgagor fails to pay an obligation under the
terms of such Mortgage Loan to the date on which such payment is made.

3


--------------------------------------------------------------------------------

 

        “EBITDA” means, for any period, Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such Net
Income for such period, the sum of (a) total income tax expense, (b) interest
expense, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
and (f) any other noncash charges, and minus, to the extent included in the
statement of such Net Income for such period, the sum of (a) any extraordinary
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any other noncash
income (other than any income represented by a receivable that in the ordinary
course would be expected to be paid in cash), all as determined on a
consolidated basis.

        “Event of Default” has the meaning specified in Section 13.

        “Final Repurchase Date” means July 30, 2004 or such earlier date on
which all Purchased Mortgage Loans are required to be immediately repurchased
pursuant to Section 14(a).

        “First Mortgage” means the Mortgage that is the first lien on the
Mortgaged Property.

        “Forward Commitment Provider” means a Person who enters into a formal
commitment to purchase Mortgage Loans from the Seller and who is approved by
Buyer in its sole discretion.

        “GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time.

        “Guarantor” means Aames Financial Corporation.

        “Hedge” means, with respect to any or all of the Mortgage Loans, any
interest rate swap, cap or collar agreement or similar arrangements providing
for protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by Seller, and reasonably acceptable to the Buyer.

        “HUD” means the United States Department of Housing and Urban
Development.

        “Income” means, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon less any related servicing fee(s) charged by the
Servicer.

        “Interest Coverage Ratio” means for any period, the ratio of (a)  EBITDA
of Guarantor and its subsidiaries for such period to (b) Interest Expense for
such period.

        “Interest Expense” means for any period, total interest expense, both
expensed and capitalized, of Guarantor and its subsidiaries for such period with
respect to all outstanding indebtedness of Guarantor and its subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under interest rate protection agreements), determined on a
consolidated basis in accordance with GAAP, net of interest income of Guarantor
and its subsidiaries for such period (determined on a consolidated basis in
accordance with GAAP).

4


--------------------------------------------------------------------------------

 

        “Leverage Ratio” means, at any time, the ratio of (i) the aggregate
principal amount of all indebtedness of Guarantor or Seller, as applicable, and
its respective subsidiaries at such time which on a consolidated basis in
accordance with GAAP would be required to be reflected on a consolidated balance
sheet of Guarantor or Seller, as applicable, and its respective subsidiaries as
a liability to (ii) the sum of (1) the Tangible Net Worth of Guarantor or
Seller, as applicable, and its respective subsidiaries plus (2) with respect to
Guarantor and its subsidiaries only, accrued but unpaid dividends on preferred
stock at such time.

        “LIBOR” means the London Interbank Offered Rate for one-month United
States dollar deposits as set forth on page 3750 of Telerate as of 11:00 a.m.,
London time, on the date of determination.

        “Loan-to-Value Ratio” means with respect to any Mortgage Loan, the
fraction, expressed as a percentage, the numerator of which is the principal
balance of such Mortgage Loan at the date of origination and the denominator of
which is the lowest of (a) the value of the related Mortgaged Property as set
forth in the appraisal of such Mortgaged Property obtained in connection with
the origination of such Mortgage Loan, (b) the purchase price of the Mortgaged
Property or (c) the review appraisal, if any, provided that the appraised value
shown in the review appraisal is less than the appraised value at origination by
a variance of 10% or greater. For purposes of calculating the Loan-to-Value
Ratio of a Mortgage Loan secured by a second Mortgage, the principal balance of
the related First Mortgage as well as the second Mortgage shall be included in
the numerator.

        “Market Value” means as of any date with respect to any Mortgage Loan,
the price at which such Mortgage Loan could readily be sold as determined by
Buyer in its sole discretion; provided, that Buyer may take into consideration
the price at which the Forward Commitment Provider will buy such Mortgage Loan
from Seller and any Hedges with respect to such Mortgage Loans; provided,
further, that Buyer shall not take into account, for purposes of calculating
Market Value, any Mortgage Loan,

       (i)     which has been subject to Transactions for more than 60 days
(provided that this clause (i) (x) shall not apply to Purchased Mortgage Loans
which do not exceed in the aggregate 20% of the aggregate outstanding principal
balance of Purchased Mortgage Loans subject to then outstanding Transactions
which Purchased Mortgage Loans that have been subject to Transactions for more
than 60 days may be subject to Transactions for up to 90 days, (y) shall not
apply to Purchased Mortgage Loans which do not exceed in the aggregate 10% of
the aggregate outstanding principal balance of Purchased Mortgage Loans subject
to then outstanding Transactions which Purchased Mortgage Loans that have been
subject to Transactions for more than 90 days may be subject to Transactions for
up to 120 days and (z) shall not apply to Purchased Mortgage Loans which do not
exceed in the aggregate 10% of the aggregate outstanding principal balance of
Purchased Mortgage Loans subject to then outstanding Transactions which
Purchased Mortgage Loans that have been subject to Transactions for more than
120 days may be subject to Transactions for up to 150 days),      
     (ii)     which, together with the other Mortgage Loans subject to then
outstanding Transactions, would cause the 30+ Delinquency Percentage to exceed
3.0%,            (iii)     which is more than 59 days Delinquent,      
     (iv)     which is a Wet Ink Mortgage Loan for more than 7 Business Days, or
           (v)      with respect to which there is a breach of a representation,
warranty or covenant made by Seller in this Agreement that materially adversely
affects Buyer's interest in such Mortgage Loan and which breach has not been
cured.    

5


--------------------------------------------------------------------------------

 

        “Market Value Collateral Deficit” has the meaning specified in Section
4(a).

        “Mortgage” means a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first or second lien on or a first
or second priority ownership interest in an estate in fee simple in real
property and the improvements thereon, securing a mortgage note or similar
evidence of indebtedness.

        “Mortgage File” means the documents specified as the “Mortgage File” in
Section 7(d).

        “Mortgage Loan” means (i) non-securitized whole loan, namely a
conventional mortgage loan secured by a first or second lien on a one to four
family residential property or mixed-use property which conforms to Seller’s
underwriting guidelines (including, without limitation, a Wet Ink Mortgage
Loan), or (ii) other type of non-securitized whole loan as may be agreed upon in
writing by the parties hereto from time to time.

        “Mortgage Loan Schedule” means a schedule of Mortgage Loans attached to
each Trust Receipt, Confirmation and Custodial Delivery.

        “Mortgage Note” means a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

        “Mortgaged Property” means the real property securing repayment of the
debt evidenced by a Mortgage Note.

        “Mortgagee” means the record holder of a Mortgage Note secured by a
Mortgage.

        “Mortgagor” means the obligor on a Mortgage Note and the grantor of the
related Mortgage.

        “Net Income” means, for any period, the consolidated net income (or
loss) for such period, determined on a consolidated basis in accordance with
GAAP.

        “Net Worth” mean the amount which would be included under stockholders’
equity on a consolidated balance sheet of Guarantor and its subsidiaries
determined on a consolidated basis in accordance with GAAP

        “Periodic Payment” has the meaning specified in Section 5(b).

        “Person” means an individual, partnership, corporation, joint stock
company, trust or unincorporated organization or a governmental agency or
political subdivision thereof.

        “Predatory Lending Practices” means any and all underwriting and lending
policies, procedures and practices defined or enumerated in any local or
municipal ordinance or regulation or any state or federal regulation or statute
prohibiting, limiting or otherwise relating to the protection of consumers from
such policies, procedures and practices. Such policies, practices and procedures
may include, without limitation, charging excessive loan, broker, and closing
fees, charging excessive rates of loan interest, making loans without regard to
a consumer's ability to re-pay the loan, refinancing loans with no material
benefit to the consumer, charging fees for services not actually performed,
discriminating against consumers on the basis of race, gender, or age, failing
to make proper disclosures to the consumer of the consumer's rights under
federal and state law, and any other predatory lending policy, practice or
procedure as defined by ordinance, regulation or statute.

6


--------------------------------------------------------------------------------

 

        “Price Differential” means, with respect to any Transaction hereunder as
of any date, the aggregate amount obtained by daily application of the Pricing
Rate for such Transaction to the Purchase Price for such Transaction on a 360
day per year basis for the actual number of days during the period commencing on
(and including) the Purchase Date for such Transaction and ending on (but
excluding) the Repurchase Date (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction).

        “Pricing Rate” means, with respect to a Transaction, the per annum
percentage rate specified in the related Confirmation for determination of the
Price Differential which shall not exceed LIBOR as of the applicable Purchase
Date plus the applicable Pricing Spread.

        “Pricing Spread” means the rate specified in the Confirmation, which
shall be equal to (i) on each date prior to the delivery to the Custodian of the
complete Mortgage Files with respect to the related Purchased Mortgage Loans,
1.45% and (ii) on each date on and after the delivery to the Custodian of such
Mortgage Files, 0.95%.

        “Prime Rate” means the rate of interest published by The Wall Street
Journal, northeast edition, as the “prime rate.”

        “Purchase Date” means the date on which Purchased Mortgage Loans are
transferred by Seller to Buyer or its designee (including the Custodian) as
specified in the Confirmation.

        “Purchase Price” means on each Purchase Date, the price at which
Purchased Mortgage Loans are transferred by Seller to Buyer or its designee
(including the Custodian) which shall be equal to, with respect to each
Purchased Mortgage Loan, the lower of (a) 96.5% of the Market Value of such
Purchased Mortgage Loan as determined by the Buyer in its sole discretion, and
(b) 99.5% (or, with respect to a Wet Ink Mortgage Loan, 98.5%) of the
outstanding principal amount of such Purchased Mortgage Loan; provided, that
with respect to each Purchased Mortgage Loan that has been subject to
Transactions for 121 or more days but not more than 150 days, the Purchase Price
shall equal the lower of (x) 95.0% of the Market Value of such Purchased
Mortgage Loan as determined by the Buyer in its sole discretion, and (y) 97.5%
of the outstanding principal amount of such Purchased Mortgage Loan.

        “Purchased Mortgage Loans” means the Mortgage Loans (including any
Additional Loans) sold by Seller to Buyer in a Transaction, any Additional Loans
and any Substituted Mortgage Loans.

        “Q-1 Loan” means a Mortgage Loan that (i) is available only to borrowers
of A, A– and B credit grades and (ii) provides for a hold back of proceeds or
future advances to be applied to minor property repairs restricted to roofing,
plumbing, electrical or carpentry repairs in an amount that does not exceed the
lesser of $10,000 or 10% of the aggregate Purchase Price for such Q-1 Loan.

        “Replacement Loans” has the meaning specified in Section 14(b)(ii).

        “Repurchase Date” means the date on which Seller is to repurchase the
Purchased Mortgage Loans from Buyer, including any date determined by
application of the provisions of Sections 3 or 14, as specified in the
Confirmation; provided that in no event shall such date be more than 30 days
after the Purchase Date.

        “Repurchase Price” means the price at which Purchased Mortgage Loans are
to be transferred from Buyer or its designee (including the Custodian) to Seller
upon termination of a Transaction, which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
and the Price Differential as of the date of such determination decreased by all
cash, Income and Periodic Payments actually received by Buyer pursuant to
Sections 4(a), 5(a) and 5(b), respectively, with respect to such Transaction.

7


--------------------------------------------------------------------------------

 

        “Requirement of Law” means as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Securitization Value” means, as of any date with respect to any
Mortgage Loans, the price at which such Mortgage Loans could be securitized and
sold in a securitization as determined by Buyer in its sole discretion;
provided, that the Buyer may take into consideration any Hedges with respect to
such Mortgage Loans; provided, however, that Buyer shall not take into account,
for purposes of calculating Securitization Value, any Mortgage Loan,

       (i)    which has been subject to Transactions for more than 60 days
(provided this clause (i) (x) shall not apply to Purchased Mortgage Loans which
do not exceed in the aggregate 20% of the aggregate outstanding principal
balance of Purchased Mortgage Loans subject to then outstanding Transactions
which Purchased Mortgage Loans that have been subject to Transactions for more
than 60 days may be subject to Transactions for up to 90 days, (y) shall not
apply to Purchased Mortgage Loans which do not exceed in the aggregate 10% of
the aggregate outstanding principal balance of Purchased Mortgage Loans subject
to then outstanding Transactions which Purchased Mortgaged Loans that have been
subject to Transactions for more than 90 days may be subject to Transactions for
up to 120 days and (z) shall not apply to Purchased Mortgage Loans which do not
exceed in the aggregate 10% of the aggregate outstanding principal balance of
Purchased Mortgage Loans subject to then outstanding Transactions which
Purchased Mortgage Loans that have been subject to Transactions for more than
120 days may be subject to Transactions for up to 150 days),      
     (ii)     which, together with the other Mortgage Loans subject to then
outstanding Transactions, would cause the
30+ Delinquency Percentage to exceed 3.0%,            (iii)     which is more
than 59 days Delinquent,            (iv)     which is a Wet Ink Mortgage Loan
for more than 7 Business Days, or            (v) with respect to which there is
a breach of a representation, warranty or covenant made by Seller in this
Agreement that materially adversely affects Buyer's interest in such Mortgage
Loan and which breach has not been cured.    

        “Securitization Value Collateral Deficit” has the meaning specified in
Section 4(a).

        “Seller” has the meaning specified in Section 1.

        “Servicing Records” has the meaning specified in Section 25.

        “Substituted Mortgage Loans” means any Mortgage Loans substituted for
Purchased Mortgage Loans in accordance with Section 9 hereof.

        “Tangible Net Worth” means, at any time, Net Worth at such time, minus
intangible assets (in accordance with GAAP) included in determining Net Worth.

8


--------------------------------------------------------------------------------

 

        “30+ Delinquency Percentage” means the fraction, expressed as a
percentage, the numerator of which is the aggregate outstanding principal
balance of Purchased Mortgage Loans subject to then outstanding Transactions
which are more than 30 days Delinquent and the denominator of which is the
aggregate outstanding principal balance of all Purchased Mortgage Loans subject
to then outstanding Transactions.

        “Transaction” has the meaning specified in Section 1.

        “Trust Receipt” means a trust receipt issued by Custodian to Buyer
confirming the Custodian's possession of certain mortgage loan files which are
the property of and held by Custodian for the benefit of the Buyer or the
registered holder of such trust receipt.

        “Wet Ink Mortgage Loan” means a Mortgage Loan for which a Mortgage File
has not been delivered to the Custodian.

3.      INITIATION; CONFIRMATION; TERMINATION; MAXIMUM TRANSACTION AMOUNTS

         (a)     Each agreement to enter into a Transaction must be entered into
in writing at the initiation of Seller. In any event, Buyer shall confirm the
terms of each Transaction by issuing a written confirmation to Seller promptly
after the parties enter into such Transaction in the form of Exhibit I attached
hereto (a "Confirmation"). Such Confirmation shall describe the Purchased
Mortgage Loans, identify Buyer and Seller and set forth (i) the Purchase Date,
(ii) the Purchase Price, (iii) the Repurchase Date, unless the Transaction is
stated to be terminable on demand as stated in the Confirmation, (iv) the
Pricing Rate applicable to the Transaction, (v) the applicable Collateral Amount
Percentages and (vi) additional terms or conditions not inconsistent with this
Agreement. After receipt of the Confirmation, Seller shall, subject to the
provisions of subsection (c) below, sign the Confirmation and promptly return it
to Buyer. The Purchase Price for any Transaction shall exceed $750,000.

         (b)     Any Confirmation by Buyer shall be deemed to have been received
by Seller on the date actually received by Seller.

         (c)     Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction(s) covered thereby unless
objected to in writing by Seller no more than two (2) Business Days after the
date the Confirmation was received by Seller or unless a corrected Confirmation
is sent by Buyer. An objection sent by Seller must state specifically that
writing which is an objection, must specify the provision(s) being objected to
by Seller, must set forth such provision(s) in the manner that the Seller
believes they should be stated, and must be received by Buyer no more than two
(2) Business Days after the Confirmation was received by Seller. Buyer shall
promptly respond to any such objection raised by Seller.

         (d)     In the case of Transactions terminable upon demand, such demand
shall be made by Buyer or Seller by telephone or otherwise, no later than 1:00
p.m. (New York Time) on the Business Day prior to the Repurchase Date.

         (e)     On the Repurchase Date, termination of the Transaction will be
effected by transfer to Seller or its designee of the Purchased Mortgage Loans
(and any Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Section 5)
against the simultaneous transfer of the Repurchase Price to an account of
Buyer. Seller is obligated to obtain the Mortgage Files from Buyer or its
designee at Seller's expense on the Repurchase Date.

9


--------------------------------------------------------------------------------

 

         (f)     With respect to all Transactions hereunder, the aggregate
Purchase Price for all Purchased Mortgage Loans at any one time subject to then
outstanding Transactions shall not exceed $300,000,000. The Purchase Price for
any individual Purchased Mortgage Loan under this Agreement shall not exceed the
unpaid principal balance of such Purchased Mortgage Loan.

         (g)     Buyer shall not be obligated to enter into any Transaction
until such time as Buyer shall have received copies of each material agreement
or instrument entered into by Guarantor, Seller or any of their respective
subsidiaries with respect to indebtedness for borrowed money, certified by the
chief financial officer or vice president of finance of Guarantor or Seller as
being a true and correct copy of such agreement or instrument, as the case may
be, and in full force and effect.

4.      COLLATERAL AMOUNT MAINTENANCE

         (a)     Buyer shall mark to market the Mortgage Loans in its sole
discretion, but at least monthly if it shall so determine. If at any time the
aggregate Market Value of all Purchased Mortgage Loans subject to all
Transactions is less than the aggregate Collateral Amount for all such
Transactions (a “Market Value Collateral Deficit”), then Buyer may by notice to
Seller require Seller to transfer to Buyer or its designee (including the
Custodian) Mortgage Loans (“Additional Loans”) or cash or other collateral
acceptable to Buyer, so that the cash and aggregate Market Value of the
Purchased Mortgage Loans and other collateral, including any such Additional
Loans, will thereupon equal or exceed the aggregate Collateral Amount. If at any
time the aggregate Securitization Value of all Mortgage Loans subject to
Transactions is less than the aggregate Collateral Amount for all such
Transactions (a “Securitization Value Collateral Deficit”), then Buyer may by
notice to Seller require Seller to transfer to Buyer or its designee (including
the Custodian) Additional Loans or cash or other collateral acceptable to Buyer,
so that the cash and aggregate Securitization Value of the Purchased Mortgage
Loans and other collateral, including any such Additional Loans, will thereupon
equal or exceed the aggregate Collateral Amount.

         (b)     Notice required pursuant to subsection (a) above may be given
by any means of facsimile, telegraphic transmission or any other means to which
Buyer and Seller agree. Seller shall transfer Additional Loans or cash pursuant
to subsection (a) above not later than 5:00 p.m. on Business Day following the
receipt of such notice. The failure of Buyer, on any one or more occasions, to
exercise its rights under subsection (a) of this Section shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of the Buyer to do so at a later date. Buyer and Seller agree that a
failure or delay to exercise its rights under subsection (a) of this Section
shall not limit Buyer's rights under this Agreement or otherwise existing by law
or in any way create additional rights for Seller.

         (c)      In the event that Seller fails to comply with the provisions
of this Section 4, Buyer shall not enter into any additional Transactions
hereunder after the date of such failure.

5.      INCOME PAYMENTS

         (a)     Where a particular Transaction's term extends over an Income
payment date on the Purchased Mortgage Loans subject to that Transaction, such
Income shall be the property of Buyer. Seller shall instruct each Mortgagor to
remit all Income (including all tax and insurance escrow payments) to one or
more lockboxes under the sole dominion and control of a financial institution
(each a “Lockbox Bank”) reasonably acceptable to Buyer. The initial Lockbox Bank
shall be Bank One. A Lockbox Bank shall upon receipt thereof deposit all cash,
checks, and other near cash items received in the lockbox to a lockbox account,
and shall promptly remit all Income (other than tax and insurance escrow
payments) on deposit in such lockbox account to an account at the Collection
Account Bank.

10


--------------------------------------------------------------------------------

 

         (b)     Seller shall establish on or prior to the date of the first
Transaction, and maintain for the Buyer's benefit, one or more collection
accounts pledged to the Buyer with a financial institution (the “Collection
Account Bank”) reasonably acceptable to the Buyer, which may be interest-bearing
and entitled “Aames Capital Corporation in trust for Lehman Brothers Bank, FSB”
(the “Collection Account”). Prior to the date of the first Transaction, Seller
shall cause the Collection Account Bank to deliver to the Buyer an
acknowledgment of the Buyer's security interest in the Collection Account (the
“Depository Acknowledgment”). The Depository Acknowledgment shall provide that
upon notice to the Collection Account Bank (which notice Buyer may deliver at
its reasonable discretion but in any event after the occurrence of an Event of
Default or a Market Value Collateral Deficit or Securitization Value Collateral
Deficit which is not cured in accordance with Section 4), the Collection Account
Bank shall promptly remit all Income (other than tax and insurance escrow
payments) on deposit with the Collection Account Bank and all Income thereafter
received to the Collection Account and that only Buyer shall be permitted to
withdraw funds from the Collection Account. Such funds shall be applied by Buyer
to reduce the outstanding Repurchase Price and to realize other obligations
entitled to it hereunder. Prior to the delivery by Buyer to the Collection
Account Bank of the notice referred to in the immediately preceding sentence,
all Income held by the Collection Account Bank may be withdrawn by Seller for
servicing of the Mortgage Loans, administration of and escrow-related matters
pertaining to the Purchased Mortgage Loans and any other purposes approved by
Buyer.

         (c)     Notwithstanding that Buyer and Seller intend that the
Transactions hereunder be sales to Buyer of the Purchased Mortgage Loans, Seller
shall pay by wire transfer to Buyer the accreted value of the Price Differential
(less any amount of such Price Differential previously paid by Seller to Buyer)
(each such payment, a “Periodic Payment”) on the earlier of (x) the fifth day of
each month (or if such day is not a Business Day, the following Business Day) or
(y) the related Repurchase Date. The Price Differential shall accrue, be
calculated and be compounded on a daily basis for each Purchased Mortgage Loan.

         (d)     Buyer shall offset against the Repurchase Price of each such
Transaction all Income and Periodic Payments actually received by Buyer pursuant
to Sections 5(a) and (b), respectively.

6.      SECURITY INTEREST

         (a)     Buyer and the Seller intend that the Transactions hereunder be
sales to Buyer of the Purchased Mortgage Loans and not loans from Buyer to
Seller secured by the Purchased Mortgage Loans. However, in order to preserve
Buyer's rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as loans and as security for the
performance by Seller of all of Seller's obligations to Buyer under this
Agreement and the Transactions entered into pursuant to this Agreement, Seller
grants Buyer a first priority security interest in the Purchased Mortgage Loans,
Servicing Records, insurance relating to the Purchased Mortgage Loans, Income,
any and all Hedges, any and all custodial accounts and escrow accounts relating
to the Purchased Mortgage Loans, the Lockbox Account, the Collection Account and
all cash or other property or amounts on deposit therein and any other contract
rights, general intangibles and other assets relating to the Purchased Mortgage
Loans or any interest in the Purchased Mortgage Loans and the servicing of the
Purchased Mortgage Loans and any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing (collectively, the
“Collateral”).

         (b)     Seller shall pay all fees and expenses associated with
perfecting Buyer's security interest in the Collateral, including, without
limitation, the cost of filing financing statements under the Uniform Commercial
Code and, upon the occurrence of an Event of Default, recording assignments of
Mortgage, as and when required by Buyer in its sole discretion.

11


--------------------------------------------------------------------------------

 

7.      PAYMENT, TRANSFER AND CUSTODY

         (a)     Unless otherwise mutually agreed in writing, all transfers of
funds hereunder shall be in immediately available funds.

         (b)     On or before each Purchase Date, Seller shall deliver or cause
to be delivered to Buyer or its designee the Custodial Delivery in the form
attached hereto as Exhibit II.

         (c)     On the Purchase Date for each Transaction, ownership of the
Purchased Mortgage Loans shall be transferred to the Buyer or its designee
(including the Custodian) against the simultaneous transfer of the Purchase
Price to an account of Seller specified in the Confirmation. Seller,
simultaneously with the delivery to Buyer or its designee (including the
Custodian) of the Purchased Mortgage Loans relating to each Transaction hereby
sells, transfers, conveys and assigns to Buyer or its designee (including the
Custodian) without recourse, but subject to the terms of this Agreement, all the
right, title and interest of Seller in and to the Purchased Mortgage Loans
together with all right, title and interest in and to the proceeds of any
related insurance policies.

         (d)     In connection with each sale, transfer, conveyance and
assignment, on or prior to each Purchase Date with respect to each Mortgage Loan
which is not a Wet Ink Mortgage Loan (or with respect to item (vii) below within
seven Business Days after the Purchase Date), the Seller shall deliver or cause
to be delivered and released to the Custodian the following original documents
(collectively the “Mortgage File”), pertaining to each of the Purchased Mortgage
Loans identified in the Custodial Delivery delivered therewith:

       (i)    the original Mortgage Note bearing all intervening endorsements
(or allonges), endorsed “Pay to the order of ________, without recourse” and
signed in the name of the last endorsee (the “Last Endorsee”) by an authorized
officer (in the event that the Mortgage Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form:“[the Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Mortgage
Loan was acquired or originated while doing business under another name, the
signature must be in the following form: “[the Last Endorsee], formerly known as
[previous name]”);            (ii)     the original of any guarantee executed in
connection with the Mortgage Note (if any);            (iii)    the original
Mortgage with evidence of recording thereon or a copy certified by Seller to
have been sent for recording;            (iv)     the originals of all
assumption, modification, consolidation or extension agreements, with evidence
of recording thereon or copies certified by Seller to have been sent for
recording;            (v) the original assignment of Mortgage in blank for each
Mortgage Loan, in form and substance acceptable for recording and signed in the
name of the Last Endorsee (in the event that the Mortgage Loan was acquired by
the Last Endorsee in a merger, the signature must be in the following form:
"[the Last Endorsee], successor by merger to [name of predecessor]"; in the
event that the Mortgage Loan was
acquired or originated while doing business under another name, the signature
must be in the following form: "[the Last Endorsee], formerly known as [previous
name]");    

12


--------------------------------------------------------------------------------

 

       (vi)     the originals of all intervening assignments of mortgage with
evidence of recording thereon or copies certified by Seller to have been sent
for recording;            (vii)     the original policy of title insurance or a
true copy thereof or, if such policy has not yet been delivered by the insurer,
the commitment or binder to issue the same; and            (viii)     the
original of any security agreement, chattel mortgage or equivalent document
executed in connection with the Mortgage (if any).    

         (e)      In connection with each sale, transfer, conveyance and
assignment, on or prior to the seventh Business Day following each Purchase Date
with respect to each Mortgage Loan which is a Wet Ink Mortgage Loan, Seller
shall deliver or cause to be delivered to the Custodian a complete Mortgage
File. On the date on which the Buyer receives a Trust Receipt from the Custodian
certifying that a complete Mortgage File with respect to a Wet Ink Mortgage Loan
is in the possession of the Custodian, such Wet Ink Mortgage Loan be deemed a
standard Mortgage Loan (and no longer a Wet Ink Mortgage Loan) for all purposes
hereunder, including, without limitation, determination of the Pricing Spread
and compliance with subsection (zz) of Exhibit V.

         (f)      With respect to each Mortgage Loan delivered by Seller to
Buyer or its designee (including the Custodian), Seller shall have executed an
omnibus power of attorney substantially in the form of Exhibit III attached
hereto irrevocably appointing Buyer its attorney-in-fact with full power to
complete and record the assignment of Mortgage, complete the endorsement of the
Mortgage Note and take such other steps as may be necessary or desirable to
enforce Buyer's rights against such Mortgage Loans, the related Mortgage Files
and the Servicing Records.

         (g)      Buyer shall deposit the Mortgage Files representing the
Purchased Mortgage Loans, or direct that the Mortgage Files be deposited
directly, with the Custodian. The Mortgage Files shall be maintained in
accordance with the Custodial Agreement.

         (h)      Any Mortgage Files not delivered to Buyer or its designee
(including the Custodian) are and shall be held in trust by Seller or its
designee for the benefit of Buyer as the owner thereof. Seller or its designee
shall maintain a copy of the Mortgage File and the originals of the Mortgage
File not delivered to Buyer or its designee. The possession of the Mortgage File
by Seller or its designee is at the will of the Buyer for the sole purpose of
servicing the related Purchased Mortgage Loan, and such retention and possession
by the Seller or its designee is in a custodial capacity only. The books and
records (including, without limitation, any computer records or tapes) of Seller
or its designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Mortgage Loan to Buyer. Seller or its designee (including the
Custodian) shall release its custody of the Mortgage File only in accordance
with written instructions from Buyer, unless such release is required as
incidental to the servicing of the Purchased Mortgage Loans or is in connection
with a repurchase of any Purchased Mortgage Loan by Seller.

8.      REHYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

        Title to all Purchased Mortgage Loans shall pass to Buyer and Buyer
shall have free and unrestricted use of all Purchased Mortgage Loans. Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Mortgage Loans or otherwise assigning, syndicating,
participating, sub-participating, pledging, repledging, hypothecating, or
rehypothecating the Purchased Mortgage Loans, but no such transaction shall
relieve Buyer of its obligations to transfer Purchased Mortgage Loans to Seller
pursuant to Section 3. Seller shall cooperate with Buyer’s reasonable requests
to complete such assignments, syndication, participation or pledge. Nothing
contained in this Agreement shall obligate Buyer to segregate any Purchased
Mortgage Loans delivered to Buyer by Seller. In the event that there is a
material adverse change or other development in the repurchase markets which
results in Buyer being unable to finance its position through the repurchase
market with its traditional repurchase counterparties, Buyer may accelerate the
Repurchase Date for any outstanding Transactions following reasonable notice to
Seller of the occurrence of such event.

13


--------------------------------------------------------------------------------

 

9.      SUBSTITUTION

         (a)     Subject to Section 9(b) and the agreement of Buyer, Seller may,
upon one (1) Business Days' written notice to Buyer, with a copy to Custodian,
substitute Mortgage Loans or other assets for any Purchased Mortgage Loans. Such
substitution shall be made by transfer to Buyer or its designee (including the
Custodian) of the Mortgage File of such other Mortgage Loans together with a
Custodial Delivery and transfer to Seller or its designee of the Purchased
Mortgage Loans requested for release. After substitution, the substituted
Mortgage Loans, shall be deemed to be Purchased Mortgage Loans subject to the
same Transaction as the released Mortgage Loans.

         (b)     Notwithstanding anything to the contrary in this Agreement,
Seller may not substitute other Mortgage Loans or other assets for any Purchased
Mortgage Loans if (i) after taking into account such substitution, a Collateral
Deficit would occur, (ii) such substitution would cause a breach of any
provision of this Agreement or (iii) the Market Value of the Mortgage Loans or
assets substituted is less than the Market Value of such Purchased Mortgage
Loans.

10.      REPRESENTATIONS AND WARRANTIES

         (a)     Each of Buyer and Seller represents and warrants to the other
that (i) it is duly authorized to execute and deliver this Agreement, to enter
into the Transactions contemplated hereunder and to perform its obligations
hereunder and has taken all necessary action to authorize such execution,
delivery and performance; (ii) it will engage in such Transactions as principal;
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf; (iv) no approval, consent or authorization of the Transactions
contemplated by this Agreement from any federal, state, or local regulatory
authority having jurisdiction over it is required or, if required, such
approval, consent or authorization has been or will, prior to the first Purchase
Date, be obtained; (v) the execution, delivery, and performance of this
Agreement and the Transactions hereunder will not violate any law, regulation,
order, judgment, decree, ordinance, charter, by-law, or rule applicable to it or
its property or constitute a default (or an event which, with notice or lapse of
time, or both would constitute a default) under or result in a breach of any
agreement or other instrument by which it is bound or by which any of its assets
are affected; (vi) it has received approval and authorization to enter into this
Agreement and each and every Transaction actually entered into hereunder
pursuant to its internal policies and procedures; and (vii) neither this
Agreement nor any Transaction pursuant hereto are entered into in contemplation
of insolvency or with intent to hinder, delay or defraud any creditor.

         (b)     Seller represents and warrants to Buyer that as of the Purchase
Date for the purchase of any Purchased Mortgage Loans by Buyer from Seller and
as of the date of this Agreement and any Transaction hereunder and at all times
while this Agreement and any Transaction hereunder is in full force and effect:

       (i)     Organization. Seller is duly organized, validly existing and in
good standing under the laws and regulations of the state of California and is
duly licensed, qualified, and in good standing in every state where Seller
transacts business and in any state where any Mortgaged Property is located if
the laws of such state require licensing or qualification in order to conduct
business of the type conducted by Seller therein.

14


--------------------------------------------------------------------------------

 

       (ii)     No Litigation. Other than as disclosed by Guarantor in its
filings with the Securities and Exchange Commission, there is no action, suit,
proceeding, arbitration or investigation pending or, to Seller's knowledge,
threatened against Seller which, either in any one instance or in the aggregate,
may result in any material adverse change in the business, operations, financial
condition, properties or assets of Seller, or in any material impairment of the
right or ability of Seller to carry on its business substantially as now
conducted, or in any material liability on the part of Seller, or which if
adversely determined would affect the validity of this Agreement or any of the
Purchased Mortgage Loans or of any action taken or to be taken in connection
with the obligations of Seller contemplated herein, or which would be likely to
impair materially the ability of Seller to perform under the terms of this
Agreement.               (iii)     No Broker. Seller has not dealt with any
broker, investment banker, agent, or other person, except forBuyer, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Mortgage Loans pursuant to this Agreement.            (iv)     Good
Title to Collateral. Purchased Mortgage Loans shall be free and clear of any
lien, encumbrance or impediment to transfer, and Seller has good, valid and
marketable title and the right to sell and transfer such Purchased Mortgage
Loans to Buyer.            (v)     Delivery of Mortgage File. With respect to
each Purchased Mortgage Loan (other than a Wet Ink Mortgage Loan), the Mortgage
Note, the Mortgage, the assignment of Mortgage and any other documents required
to be delivered under this Agreement and the Custodial Agreement for the
Mortgage Loans have been delivered to the Custodian. Seller or its designee is
in possession of a complete, true and accurate Mortgage File with respect to the
Mortgage Loans, except for such documents the originals of which have been
delivered to the Custodian.            (vi)     Selection Process. The Purchased
Mortgage Loans were selected from among the outstanding mortgage loansin
Seller's portfolio as to which the representations and warranties set forth in
this Agreement could be made and such selection was not made in a manner so as
to affect adversely the interests of Buyer.            (vii)     No Untrue
Statements. To the best of Seller's knowledge, neither this Agreement nor any
written statement made, or any report or other document issued or delivered or
to be issued or delivered by Seller pursuant to this Agreement or in connection
with the transactions contemplated hereby contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.            (viii)    Origination
Practices. The origination practices used by Seller with respect to each
Mortgage Loan (i) have been and are in all respects legal and proper in the
mortgage origination business and (ii) are in accordance with the underwriting
guidelines previously supplied by Seller to Buyer.
           (ix)     Performance of Agreement. Seller does not believe, nor does
it have any reason or cause to believe, that it cannot perform each and every
covenant contained in this Agreement on its part to be performed.      
     (x)     Seller Not Insolvent. Seller is not, and with the passage of time
does not expect to become, insolvent.

15


--------------------------------------------------------------------------------

 

       (xi)     No Event of Default. No Event of Default has occurred and is
continuing hereunder.            (xii)     Payments on Preferred Shares. Any and
all obligations on the part of the Seller or the Guarantor to make payments on
its respective preferred shares shall in all cases be subordinate to Seller's
obligations to make payments under the Agreement and Guarantor's obligations to
make payments under the Guaranty, dated as of December 1, 2000, for the benefit
of the Buyer.    

         (c)     Seller represents and warrants to the Buyer that each Purchased
Mortgage Loan sold hereunder and each pool of Purchased Mortgage Loans sold in a
Transaction hereunder, as of the related Purchase Date, conforms to the
representations and warranties set forth in Exhibit V attached hereto and that
each Mortgage Loan delivered hereunder as Additional Loans or Substituted
Mortgage Loans, as of the date of such delivery, conforms to the representations
and warranties set forth in Exhibit V hereto. Seller further represents and
warrants to the Buyer that, as of the seventh Business Day of each month, the
Collateral Information delivered on such day with respect to each Purchased
Mortgage Loan is complete, true and correct. It is understood and agreed that
the representations and warranties set forth in Exhibit V hereto, if any, shall
survive delivery of the respective Mortgage File to Buyer or its designee
(including the Custodian).

         (d)     On the Purchase Date for any Transaction, Buyer and Seller
shall each be deemed to have made all the foregoing representations with respect
to itself as of such Purchase Date.

11.      NEGATIVE COVENANTS OF THE SELLER

        On and as of the date of this Agreement and each Purchase Date and until
this Agreement is no longer in force with respect to any Transaction, Seller
covenants that it will not:

         (a)     take any action which would directly or indirectly impair or
adversely affect Buyer's title to or the value of the Purchased Mortgage Loans;
or

         (b)     pledge, assign, convey, grant, bargain, sell, set over, deliver
or otherwise transfer any interest in the Purchased Mortgage Loans to any person
not a party to this Agreement nor will the Seller create, incur or permit to
exist any lien, encumbrance or security interest in or on the Purchased Mortgage
Loans except as described in Section 6 of this Agreement.

12.      AFFIRMATIVE COVENANTS OF THE SELLER

        For so long as this Agreement is in effect:

         (a)     Seller covenants that it will promptly notify Buyer of any
material adverse change in its business operations and/or financial condition.

         (b)     Seller shall provide Buyer with copies of such documentation as
Buyer may reasonably request evidencing the truthfulness of the representations
set forth in Section 10, including but not limited to resolutions evidencing the
approval of this Agreement by Seller's board of directors or loan committee and
copies of the minutes of the meetings of Seller's board of directors or loan
committee at which this Agreement and the Transactions contemplated by this
Agreement were approved.

16


--------------------------------------------------------------------------------

 

         (c)     Seller shall, at Buyer's request, take all action necessary to
ensure that Buyer will have a first priority security interest in the Purchased
Mortgage Loans, including, among other things, filing such Uniform Commercial
Code financing statements as Buyer may reasonably request.

         (d)      Seller covenants that it will not create, incur or permit to
exist any lien, encumbrance or security interest in or on any of the Collateral
without the prior express written consent of Buyer.

         (e)      Seller shall notify Buyer no later than one (1) Business Day
after obtaining actual knowledge thereof, (i) if any event has occurred that
constitutes an Event of Default with respect to Seller or any event that with
the giving of notice or lapse of time, or both, would become an Event of Default
with respect to Seller and (ii) of any change if the Lockbox Bank, or any change
affecting the distribution of any Income between the Lockbox Bank and the
Collection Account Bank.

         (f)      Seller covenants that each Purchased Mortgage Loan subject to
this Agreement shall be serviced in accordance with Section 25 hereof.

         (g)      Seller covenants to provide Buyer with an advance copy of any
proposed material changes to Seller's underwriting guidelines prior to the
effectiveness of any such change. Buyer shall use commercially reasonable
efforts to notify Seller within 7 Business Days of receipt of such notice of
changes if such changes are acceptable. If such changes are not acceptable to
Buyer in its sole discretion, Buyer shall not be obligated to purchase Mortgage
Loans hereunder that are originated in accordance with such changed underwriting
guidelines.

         (h)      Seller covenants, upon request of Buyer after the occurrence
of a Collateral Deficit, which has not been cured by the immediately following
day, to enter into hedging transactions with respect to fixed rate Purchased
Mortgage Loans in order to protect adequately, in the reasonable judgment
against interest rate risks.

         (i)      Seller covenants to provide Buyer on the seventh Business Day
of each month, either by direct modem electronic transmission or via a computer
diskette, the Collateral Information in computer readable format with respect to
all Purchased Mortgage Loans then subject to Transactions.

         (j)      Seller covenants to provide Buyer with the following financial
and reporting information:

       (i)     Within 90 days after the last day of its fiscal year, Guarantor's
audited consolidated statements of income and balance sheets and statements of
changes in cash flow for such year and balance sheets as of the end of such year
in each case presented fairly in accordance with GAAP, and accompanied, in all
cases, by an unqualified report of Ernst &amp; Young LLP or another nationally
recognized independent certified public accounting firm consented to by Buyer
(which consent shall not be unreasonably withheld);            (ii)     Within
90 days after the last day of its fiscal year, Seller's audited consolidated
statements of income and balance sheets as of the end of such year in each case
presented fairly in accordance with GAAP, and accompanied, in all cases, by an
unqualified report of Ernst &amp; Young LLP or another nationally recognized
independent certified public accounting firm consented to by Buyer (which
consent shall not be unreasonably withheld);            (iii)     Within 15 days
after the last day of each calendar month in any fiscal year, Seller's monthly
report in substantially the form attached hereto as Exhibit VIII;

17


--------------------------------------------------------------------------------

 

       (iv)     Within 30 days after the last day of each calendar month, an
officer's certificate from the chief financial officer or vice president of
finance of Seller addressed to Buyer certifying that, as of such calendar month,
(x) an officer of the Seller has completed a review of Seller's activities under
the terms of this Agreement, and based on such review Seller is in compliance
with all of the terms, conditions and requirements of this Agreement (such
certification to include a calculation on a quarterly basis of the financial
tests set forth in Sections 13(xiii) - (xviii)), and (y) no Event of Default
exists, except as disclosed in such officer's certificate;            (v)     As
soon as available, copies of all proxy statements, financial statements, and
reports which Guarantor sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements under the
Securities Act of 1933, as amended, which it files with the Securities and
Exchange Commission or any government authority which may be substituted
therefor, or with any national securities exchange;            (vi)     Within
45 days after the last day of each of the first three fiscal quarters and within
90 days after the last day of the fourth fiscal quarter in any fiscal year, an
officer's certificate from the chief financial officer or vice president of
finance of Guarantor addressed to Buyer certifying the calculation of Tangible
Net Worth, including the valuation (and the assumptions used to derive such
valuation) of residual certificates, interest-only certificates and other
comparable instruments with respect to securitizations of mortgage loans
included in the calculation of such Tangible Net Worth;      
     (vii)     Within 3 days after entering into any hedging transactions
described in subsection (h) above, evidence
of such hedging transactions reasonably satisfactory to Buyer.

         (k)      Seller covenants to repurchase or substitute pursuant to
Section 9 hereof any Mortgage Loan, within two Business Days following written
notice from Buyer, which as to a representation or warranty made by Seller set
forth in Exhibit V hereto proves to be incorrect or untrue in any material
respect.

         (l)      Seller covenants to notify in writing to Buyer, within seven
Business Days following the execution thereof by the parties thereto, of each
material agreement or instrument entered into after the date of this Agreement
by Guarantor, Seller or any of their respective subsidiaries with respect to
indebtedness for borrowed money.

         (m)      The Seller shall (i) preserve and maintain its legal existence
and all of its material rights, privileges, licenses and franchises; (ii) comply
in all material respects with all Requirements of Laws (including, without
limitation, all environmental laws and local, municipal, state or Federal
ordinances, regulations or statutes regarding Predatory Lending Practices) and
Contractual Obligations; and (iii) keep adequate records and books of account,
in which complete entries will be made in accordance with GAAP consistently
applied. Seller shall maintain, and shall make available to Buyer upon request,
written policies and procedures to determine whether any Mortgage Loan contains
any terms, or carries or carried any fees, charges or other costs, such that the
requirements of the Home Ownership Equity Protection Act, 15 U.S.C. Section 1639
and 12 C.F.R. Section 226.32 - Requirements for Certain Closed-End Home
Mortgages, are applicable.

         (o)      In the event that the Seller or any of its Affiliates enters
into a warehouse facility or other funding vehicle with any other Person
(including, without limitation, a transaction with a new counterparty or a
renewal of an existing relationship) that is structured utilizing a "true sale"
of mortgage loans to a bankruptcy-remote non-consolidated special purpose entity
("SPE"), Buyer shall have the right to restructure the Agreement and replace the
Agreement with a facility structured through an SPE.

18


--------------------------------------------------------------------------------

 

         (p)      In the event the Seller proposes to amend any of the Seller's
other lending or financing facilities (including, without limitation, mortgage
loan warehouse, residual financing, working capital or repurchase facilities)
with other lenders, then the Seller shall either (x) obtain the prior written
approval of Buyer, which approval shall not be unreasonably withheld or (y)
simultaneously amend this Agreement to incorporate any such new or modified term
or provision.

13.      EVENTS OF DEFAULT

         (a)     If any of the following events (each an “Event of Default”)
occur, Seller and Buyer shall have the rights set forth in Section 14, as
applicable:

      (i)     Seller or Buyer fails to satisfy or perform any material
obligation or covenant under this Agreement;            (ii)     an Act of
Insolvency occurs with respect to Seller or Buyer;               (iii)     any
representation (excluding the representations and warranties made with respect
to the Mortgage Loans set forth on Exhibit V hereto) made by Seller shall have
been incorrect or untrue in any material respect when made or repeated or deemed
to have been made or repeated;            (iv)     Seller or Buyer shall admit
its inability to, or its intention not to, perform any of its obligations
hereunder;            (v)     any governmental, regulatory, or self-regulatory
authority takes any action to remove, limit, restrict, suspend or terminate the
rights, privileges, or operations of the Seller or any of its Affiliates,
including suspension as an issuer, lender or seller/servicer of mortgage loans,
which suspension has a material adverse effect on the ordinary business
operations of Seller or Seller's Affiliate, and which continues for more than 24
hours;            (vi)     Seller dissolves, merges or consolidates with another
entity (unless (A) it is the surviving party or (B) the entity into which it
mergers has equity and a market value of at least that of the Seller immediately
prior to such merger and such entity expressly assumes the obligations of the
Seller at the time of such merger), or sells, transfers, or otherwise disposes
of a material portion of its business or assets, except for the sale or transfer
of Mortgage Loans in the ordinary course of business;      
     (vii)     Buyer, in its good faith judgment, believes that there has been a
material adverse change in thebusiness, operations, corporate structure or
financial condition of Seller or that Seller will not meet any of its
obligations under any Transaction pursuant to this Agreement, this Agreement or
any other agreement between the parties;            (viii)    Seller, Guarantor
or any of their respective subsidiaries shall fail to perform or shall violate
any other material agreement or instrument between any of them and Buyer or any
of its Affiliates and such failure or violation continues unremedied after any
applicable grace period therefor, or Seller, Guarantor or any of their
respective subsidiaries shall fail to pay when due or within any applicable
grace period therefor any portion of any single obligation constituting
indebtedness of Borrower, Guarantor or any of their respective subsidiaries in
excess of $1,000,000; or any default or other event shall occur under or with
respect to any agreement under which any single obligation constituting
indebtedness of Borrower, Guarantor or any of their respective subsidiaries in
excess of $1,000,000 was created or is governed, the effect of which is to
cause, or to permit the holder or holder of such indebtedness to cause, such
indebtedness to become due prior to its stated maturity; or any single
obligation constituting indebtedness of Borrower, Guarantor or any of their
respective subsidiaries in excess of $1,000,000 shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled
payment), prior to the stated maturity thereof;

19


--------------------------------------------------------------------------------

 

      (ix)     a final judgment by any competent court in the United States of
America for the payment of money in an amount of at least $1,000,000 is rendered
against the Seller, and the same remains undischarged or unpaid for a period of
sixty (60) days during which execution of such judgment is not effectively
stayed;            (x)     this Agreement shall for any reason cease to create a
valid, first priority security interest in any of the Purchased Mortgage Loans
purported to be covered hereby;               (xi)     a Market Value Collateral
Deficit or Securitization Value Collateral Deficit occurs with respect to Seller
or Buyer, as applicable, and is not eliminated within the time period specified
in Section 4(b);            (xii)     Tangible Net Worth of the Guarantor shall
at any time be less than $34,000,000;            (xiii)     Tangible Net Worth
of the Seller at any time shall be less than $160,000,000;      
     (xix)     the Interest Coverage Ratio of the Guarantor shall exceed 1.05 to
1.0 on the last Business Day of any calendar quarter commencing with the quarter
ending June 30, 2003;            (xv)    the Leverage Ratio of the Guarantor
shall exceed 12.0 to 1.0 at any time;            (xvi)    the Adjusted Leverage
Ratio of the Guarantor shall exceed 6.0 to 1.0 at any time thereafter;
           (xvii)      the Leverage Ratio of the Seller shall exceed 5.5. to 1.0
at any time;            (xviii)     the aggregate amount of the Guarantor's
cash, Cash Equivalents and available borrowing capacity on unencumbered assets
that could be drawn against (taking into account required haircuts) under
committed warehouse or working capital facilities, on a consolidated basis and
on any given day, shall be less than $17,500,000 at any time;      
     (xix)     the aggregate amount of the Seller's cash, Cash Equivalents and
available borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse facilities, on
any given day, shall be less than $5,000,000 at any time;      
     (xx)     Seller and its Affiliates shall at any time cease to have or fail
to maintain committed warehouse facilities with other lenders or buyers (other
than the Buyer pursuant to the Agreement) with a maximum aggregate principal
amount of commitments equal to or greater than $600,000,000;      
     (xxi)     or any two consecutive fiscal quarters of Guarantor after the
date of this Agreement, Guarantor and its subsidiaries shall incur a loss on a
consolidated basis in accordance with GAAP; or

20


--------------------------------------------------------------------------------

 

       (xxii)     Guarantor shall pay any dividends under its preferred stock at
any time (it being understood and agreed
that such dividends may accrue).

14.      REMEDIES

         (a)      If an Event of Default occurs with respect to Seller, the
following rights and remedies are available to Buyer:

       (i)     At the option of Buyer, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency), the Repurchase
Date for each Transaction hereunder shall be deemed immediately to occur.      
     (ii)     If Buyer exercises or is deemed to have exercised the option
referred to in subsection (a)(i) of this Section,    

       (A)     Seller's obligations hereunder to repurchase all Purchased
Mortgage Loans in such Transactions shall
thereupon become immediately due and payable,            (B)     to the extent
permitted by applicable law, the Repurchase Price with respect to each such
Transaction shall be increased by the aggregate amount obtained by daily
application of, on a 360 day per year basis for the actual number of days during
the period from and including the date of the exercise or deemed exercise of
such option to but excluding the date of payment of the Repurchase Price as so
increased, (x) the greater of the Prime Rate or the Pricing Rate for each such
Transaction to (y) the Repurchase Price for such Transaction as of the
Repurchase
Date as determined pursuant to subsection (a)(i) of this Section (decreased as
of any day by (I) any amounts actually in the possession of Buyer pursuant to
clause (C) of this subsection, (II) any proceeds from the sale of Purchased
Mortgage Loans applied to the Repurchase Price
pursuant to subsection (a)(xii) of this Section, and (III) any amounts applied
to the Repurchase Price pursuant to subsection (a)(iii) of this Section), and  
         (C)     all Income actually received by the Buyer or its designee
(including the Custodian) pursuant to Section 5 shall be applied to the
aggregate unpaid Repurchase Price owed by Seller.    

       (iii)     After one Business Day's notice to Seller (which notice need
not be given if an Act of Insolvency shall have occurred, and which may be the
notice given under subsection (a)(i) of this Section), Buyer may (A) immediately
sell, without notice or demand of any kind, at a public or private sale and at
such price or prices Buyer may reasonably deem satisfactory any or all Purchased
Mortgage Loans subject to a Transaction hereunder or (B) in its sole discretion
elect, in lieu of selling all or a portion of such Purchased Mortgage Loans, to
give Seller credit for such Purchased Mortgage Loans in an amount equal to the
Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by Seller hereunder. The proceeds
of any disposition of Purchased Mortgage Loans
shall be applied first to the costs and expenses incurred by Buyer in connection
with Seller's default; second to costs of cover and/or related hedging
transactions relating to Transactions and to losses, damages, costs or expenses
directly arising or resulting from the occurrence of the Event of Default;third
to the Repurchase Price; and fourth to any other outstanding obligation of
Seller to Buyer or its Affiliates.

21


--------------------------------------------------------------------------------

 

       (iv)      The parties recognize that it may not be possible to purchase
or sell all of the Purchased Mortgage Loans on a particular Business Day, or in
a transaction with the same purchaser, or in the same manner because the market
for such Purchased Mortgage Loans may not be liquid. In view of the nature of
the Purchased Mortgage Loans, the parties agree that liquidation of a
Transaction or the underlying Purchased Mortgage Loans does not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner. Accordingly, Buyer may
elect, in its sole discretion, the time and manner of liquidating any Purchased
Mortgage Loan and nothing contained herein shall (A) obligate Buyer to liquidate
any Purchased Mortgage Loan on the occurrence of an Event of Default or to
liquidate all Purchased Mortgage Loans in the same manner or on the same
Business Day or (B) constitute a waiver, in whole or in part, of any right or
remedy of Buyer.
However, in recognition of the parties' agreement that the Transactions
hereunder have been entered into in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual relationship and that each Transaction has been entered into in
consideration of the other Transactions, the parties further agree that Buyer
shall use its reasonable efforts to liquidate all Transactions hereunder upon
the occurrence of an Event of Default as quickly as is prudently possible in the
reasonable judgment of Buyer.
           (v)     Buyer shall, without regard to the adequacy of the security
for the Seller's obligations under this Agreement, be entitled to the
appointment of a receiver by any court having jurisdiction, without notice, to
take possession of and protect, collect, manage, liquidate, and sell the
Collateral or any portion thereof, and collect the payments due with respect to
the Collateral or any portion thereof. Seller shall pay all costs and expenses
incurred by Buyer in connection with the appointment and activities of such
receiver.            (vi)     Seller agrees that Buyer may obtain an injunction
or an order of specific performance to compel Seller to fulfill its obligations
as set forth in Section 25, if Seller fails or refuses to perform its
obligations as set forth therein.            (vii)     Seller shall be liable to
Buyer for the amount of all expenses, reasonably incurred by Buyer in connection
with or as a consequence of an Event of Default, including, without limitation,
reasonable legal fees and expenses and reasonable costs incurred in connection
with hedging or covering transactions relating to Transactions.      
     (viii)     Buyer shall have all the rights and remedies provided herein,
provided by applicable federal, state, foreign, and local laws (including,
without limitation, the rights and remedies of a secured party under the Uniform
Commercial Code of the State of New York, to the extent that the Uniform
Commercial Code is applicable, and the right to offset any mutual debt and
claim), in equity, and under any other agreement between Buyer and Seller.      
     (ix)     Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a)(i) and (iii) of this Section, at any time thereafter
without notice to Seller. All rights and remedies arising under this Agreement
as amended from time-to-time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.            (x)     In addition to
its rights hereunder, Buyer shall have the right to proceed against any assets
of Seller which may be in the possession of Buyer or its agent on Buyer's behalf
including the right to liquidate such assets and to set off the proceeds against
monies owed by Seller to Buyer pursuant to this Agreement. Buyer may set off
cash, the proceeds of the liquidation of the Purchased Mortgage Loans, any
Collateral or its proceeds, and all other sums or obligations owed by Seller to
Buyer against all of Seller's obligations to Buyer, whether under this
Agreement, under a Transaction, or under any other agreement between the
parties, or otherwise, whether or not such obligations are then due, without
prejudice to Buyer's right to recover any deficiency. Any cash, proceeds, or
property in excess of any amounts due, or which Buyer reasonably believes may
become due, to it from Seller shall be returned to Seller after satisfaction of
all obligations of Seller to Buyer.

22


--------------------------------------------------------------------------------

 

       (xi)     Buyer may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Buyer to enforce its rights by
judicial process. Seller also waives any defense Seller might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Collateral, or from any other election of remedies. Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm's length.            (xii)     Buyer and Seller hereby agree that sales of
the Purchased Mortgage Loans shall be deemed to include and permit the sales of
Purchased Mortgaged Loans pursuant to a securities offering. The net proceeds of
any such sale shall be applied to reduce the Repurchase Price of outstanding
Transactions.    

         (b)      If an Event of Default occurs with respect to Buyer, the
following rights and remedies are available to Seller upon advance written
notice of the same to Buyer:

       (i)     Upon tender by Seller of payment of the aggregate Repurchase
Price for all such Transactions, Buyer's right, title and interest in all
Purchased Mortgage Loans subject to such Transactions shall be deemed
transferred to Seller, and Buyer shall deliver or cause to be transferred all
such Purchased Mortgage Loans to Seller or its designee at Buyer's expense.    
       (ii)     If Seller exercises the option referred to in subsection (b)(i)
of this Section and Buyer fails to deliver or cause to be delivered the
Purchased Mortgage Loans to Seller or its designee, after one Business Day's
notice to Buyer, Seller may (A) purchase Mortgage Loans (“Replacement Loans”)
that are as similar as is reasonably practicable in characteristics, outstanding
principal amounts (as a pool) and interest rate to any Purchased Mortgage Loans
that are not delivered by Buyer to Seller or its designee as required hereunder
or (B) in its sole discretion elect, in lieu of purchasing Replacement Loans, to
be deemed to have purchased Replacement Loans at a price therefor on such date,
equal to the Market Value of the Purchased Mortgage Loans.      
     (iii)     Buyer shall be liable to the Seller (A) with respect to Purchased
Mortgage Loans (other than Additional Loans), for any excess of the price paid
(or deemed paid) by Seller for Replacement Loans therefor over the Repurchase
Price for such Purchased Mortgage Loans and (B) with respect to Additional
Loans, for the price paid (or deemed paid) by Seller for the Replacement Loans
therefor. In addition, Buyer shall be liable to Seller for interest on such
remaining liability with respect to each such purchase (or deemed purchase) of
Replacement Loans calculated on a 360-day year basis for the actual number of
days during the period from and including the date of such purchase (or deemed
purchase) until paid in full by Buyer. Such interest shall be at the greater of
the Pricing Rate or the Prime Rate.

23


--------------------------------------------------------------------------------

 

       (iv)     Buyer shall be liable to Seller for the amount of all expenses
reasonably incurred by Seller in connection with or as a consequence of an Event
of Default with respect to Buyer, including, without limitation, reasonable
legal fees and expenses and reasonable costs incurred in connection with
covering existing hedging transactions with respect to the Purchased Mortgage
Loans.            (v)     Seller shall have all the rights and remedies provided
herein, provided by applicable federal, state, foreign, and local laws, in
equity, and under any other agreement between Buyer and Seller, including,
without limitation, the right to offset any debt or claim.      
     (vi)     Seller may exercise one or more of the remedies available to
Seller immediately upon the occurrence of an Event of Default with respect to
Buyer and at any time thereafter without notice to Buyer. All rights and
remedies arising under this Agreement as amended from time-to-time hereunder are
cumulative and not exclusive of any other rights or remedies which Seller may
have.

15.      ADDITIONAL CONDITION

        Seller shall, on the date of the initial Transaction hereunder and, upon
the request of Buyer, on the date of any subsequent Transaction, cause to be
delivered to Buyer, with reliance thereon permitted as to any Person that
purchases the Purchased Mortgage Loan from Buyer in a repurchase transaction, a
favorable opinion or opinions of counsel with respect to the matters set forth
in Exhibit IV attached hereto.

16.      SINGLE AGREEMENT

        Buyer and Seller acknowledge that, and have entered hereunto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries, and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries, and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries, and other transfers may be applied against each other
and netted; provided, however, that the parties hereto acknowledge and agree
that each Purchased Mortgage Loan is identified and unique and nothing in this
Agreement should limit or reduce Buyer’s obligation to deliver the Purchased
Mortgage Loans to Seller as and when provided herein.

17.      NOTICES AND OTHER COMMUNICATIbONS

        Unless another address is specified in writing by the respective party
to whom any written notice or other communication is to be given hereunder, all
such notices or communications shall be in writing or confirmed in writing and
delivered at the respective addresses set forth in the form of Confirmation set
forth in Exhibit I.

18.     ENTIRE AGREEMENT; SEVERABILITY

24


--------------------------------------------------------------------------------

 

        This Agreement together with the applicable Confirmation constitutes the
entire understanding between Buyer and Seller with respect to the subject matter
it covers and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Purchased Mortgage Loans. By acceptance of this Agreement, Buyer and Seller
acknowledge that they have not made, and are not relying upon, any statements,
representations, promises or undertakings not contained in this Agreement. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

19.      NON-ASSIGNABILbITY

        The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by Seller without the prior written
consent of Buyer. Subject to the foregoing, this Agreement and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in this Agreement express or implied,
shall give to any person, other than the parties to this Agreement and their
successors hereunder, any benefit or any legal or equitable right, power, remedy
or claim under this Agreement.

20.      TERMINABILITY

         (a)      This Agreement shall terminate upon the earlier of (i) the
Final Repurchase Date or (ii) written notice from Seller to Buyer to such effect
pursuant to Section 14 hereof, except that this Agreement shall, notwithstanding
the above clauses, remain applicable to any Transaction then outstanding.

         (b)      Buyer may, in its sole and absolute discretion, terminate this
Agreement if, within 30 days after notice from Buyer to Guarantor stating that
Buyer does not agree with the valuation (and the assumptions used to derive such
valuation) of residual certificates, interest-only certificates and other
comparable instruments with respect to securitizations of mortgage loans
included in the calculation of Tangible Net Worth as certified in the
certificate delivered to Buyer pursuant to Section 12(j)(vi), Buyer and
Guarantor do not agree on such valuation. Upon any such termination, the
Repurchase Price of all Transactions shall become immediately due and payable.

         (c)      Notwithstanding any termination of this Agreement or the
occurrence of an Event of Default, all of the representations and warranties
hereunder (including those made in Exhibit V) shall continue and survive.

21.      GOVERNING bLAW

        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAW PRINCIPLES THEREOF.

22.      CONSENT TO JURISDICTION AND ARBITRATION

        The parties irrevocably agree to submit to the personal jurisdiction of
the United States District Court for the Southern District of New York, the
parties irrevocably waiving any objection thereto. If, for any reason, federal
jurisdiction is not available, and only if federal jurisdiction is not
available, the parties irrevocably agree to submit to the personal jurisdiction
of the Supreme Court of the State of New York, the parties irrevocably waiving
any objection thereto. Notwithstanding the foregoing two sentences, at either
party's sole option exercisable at any time not later than thirty (30) days
after an action or proceeding has been commenced, the parties agree that the
matter may be submitted to binding arbitration in accordance with the commercial
rules of the American Arbitration Association then in effect in the State of New
York and judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction thereof within the City, County and State of New
York; provided, however, that the arbitrator shall not amend, supplement, or
reform in any regard this Agreement or the terms of any Confirmation, the rights
or obligations of any party hereunder or thereunder, or the enforceability of
any of the terms hereof or thereof. Any arbitration shall be conducted before a
single arbitrator who shall be reasonably familiar with repurchase transactions
and the secondary mortgage market in the City, County, and State of New York.

25


--------------------------------------------------------------------------------

 

23.      NO WAIVERS, ETC.

        No express or implied waiver of any Event of Default by either party
shall constitute a waiver of any other Event of Default and no exercise of any
remedy hereunder by any party shall constitute a waiver, in whole or in part, of
its right to exercise any other remedy hereunder. No modification or waiver of
any provision of this Agreement and no consent by any party to a departure
herefrom shall be effective unless and until such shall be in writing and duly
executed by both of the parties hereto. Any such waiver or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.

24.      INTENT

        The parties understand and intend that this Agreement and each
Transaction hereunder constitute a “repurchase agreement” and a “securities
contract” as those terms are defined under the relevant provisions of Title 11
of the United States Code, as amended.

25.      SERVICING

         (a)      Notwithstanding the purchase and sale of the Purchased
Mortgage Loans hereby, Seller shall continue to service the Purchased Mortgage
Loans for the benefit of Buyer and, if Buyer shall exercise its rights to pledge
or hypothecate the Purchased Mortgage Loan prior to the related Repurchase Date
pursuant to Section 8, Buyer's assigns; provided, however, that the obligations
of Seller to service the Purchased Mortgage Loans shall cease upon the payment
by Seller to Buyer of the Repurchase Price therefor. Seller shall service the
Purchased Mortgage Loans in accordance with the servicing standards maintained
by other prudent mortgage lenders with respect to mortgage loans similar to the
Purchased Mortgage Loans.

         (b)      Seller agrees that Buyer is the owner of all servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Mortgage Loans (the “Servicing Records”).
Seller grants Buyer a security interest in all servicing fees and rights
relating to the Mortgage Loans and all Servicing Records to secure the
obligation of the Seller or its designee to service in conformity with this
Section and any other obligation of Seller to Buyer. Seller covenants to, and
will cause each servicer and subservicer to, segregate such Servicing Records
from any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of Mortgage Loans
which are not Purchased Mortgage Loans and to safeguard such Servicing Records
and to deliver them promptly to Buyer or its designee (including the Custodian)
at Buyer's request.

26


--------------------------------------------------------------------------------

 

         (c)     Upon the occurrence and continuance of an Event of Default,
Buyer may, in its sole discretion, (i) sell its right to the Purchased Mortgage
Loans on a servicing released basis or (ii) terminate the Seller as servicer of
the Purchased Mortgage Loans with or without cause, in each case without payment
of any termination fee.

         (d)     Seller shall not employ sub-servicers (other than an Affiliate
of Seller) to service the Purchased Mortgage Loans without the prior written
approval of Buyer.

         (e)     Seller shall cause any sub-servicer hereunder to execute a
letter agreement with Buyer acknowledging Buyer's security interest and agreeing
that, upon notice from Buyer (or the Custodian on its behalf) that an Event of
Default has occurred and in continuing hereunder, it shall deposit all Income
with respect to the Purchased Mortgage Loans in the account specified in the
third sentence of Section 5(a).

         (f)     After the occurrence of an Event of Default or a Market Value
Collateral Deficit or Securitization Value Collateral Deficit which is not cured
in accordance with Section 4, at the request of Buyer, Seller shall enter into a
master servicing agreement with Buyer and a backup servicer reasonably
acceptable to Buyer, which agreement shall be satisfactory in form and substance
to Buyer.

26.      DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

        The parties acknowledge that they have been advised that in the case of
Transactions in which one of the parties is an “insured depository institution”
as that term is defined in Section 1831(a) of Title 12 of the United States
Code, as amended, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

27.      NETTING

        If Buyer and Seller are “financial institutions” as now or hereinafter
defined in Section 4402 of Title 12 of the United States Code (“Section 4402”)
and any rules or regulations promulgated thereunder:

         (a)     All amounts to be paid or advanced by one party to or on behalf
of the other under this Agreement or any Transaction hereunder shall be deemed
to be "payment obligations" and all amounts to be received by or on behalf of
one party from the other under this Agreement or any Transaction hereunder shall
be deemed to be "payment entitlements" within the meaning of Section 4402, and
this Agreement shall be deemed to be a "netting contract" as defined in Section
4402.

         (b)     The payment obligations and the payment entitlements of the
parties hereto pursuant to this Agreement and any Transaction hereunder shall be
netted as follows. In the event that either party (the “Defaulting Party”) shall
fail to honor any payment obligation under this Agreement or any Transaction
hereunder, the other party (the “Nondefaulting Party”) shall be entitled to
reduce the amount of any payment to be made by the Nondefaulting Party to the
Defaulting Party by the amount of the payment obligation that the Defaulting
Party failed to honor.

28.      MISCELLANEOUS

         (a)     Time is of the essence under this agreement and all
Transactions and all references to a time shall mean New York time in effect on
the date of the action unless otherwise expressly stated in this Agreement.

27


--------------------------------------------------------------------------------



         (b)      Buyer shall be authorized to accept orders and take any other
action affecting any accounts of the Seller in response to instructions given in
writing by any authorized officer of Seller listed on Exhibit VII hereto, as
such list may be amended in writing from time to time. Seller shall indemnify
Buyer, defend, and hold Buyer harmless from and against any and all liabilities,
losses, damages, costs, and expenses of any nature arising out of or in
connection with any action taken by Buyer in response to such instructions
received or reasonably believed to have been received from such authorized
officers of Seller.

         (c)      If there is any conflict between the terms of this Agreement
or any Transaction entered into hereunder and the Custodial Agreement, this
Agreement shall prevail.

         (d)      If there is any conflict between the terms of a Confirmation
or a corrected Confirmation issued by the Buyer and this Agreement, the
Confirmation shall prevail.

         (e)      This Agreement may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

         (f)      Seller agrees to reimburse Buyer for all reasonable costs and
expenses of Buyer in connection with this Agreement including, without
limitation, the fees, expenses and disbursement of outside counsel to Buyer and
due diligence expenses and on-going auditing fees not to exceed $25,000 per
year.

         (g)      Seller and Buyer agree to maintain the confidentiality of this
Agreement and its terms and agree not to disclose this Agreement or its terms to
any other party except as required for the enforcement of its terms or as
required by law, regulatory requirements or court order or discovery. In the
event Seller determines that the Agreement must be filed with the Securities and
Exchange Commission pursuant to applicable law, such filing may only be made
after consultation with Buyer and upon redaction of the Pricing Spread.

         (h)      The headings in this Agreement are for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.

[Signature page follows]

          

          

          

          

          

          

28


--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the parties have entered into this Agreement as of
the date set forth above.

  LEHMAN BROTHERS BANK, FSB, as Buyer              
By:___________________________________        Name:        Title:          
AAMES CAPITAL CORPORATION, as Seller              
By:___________________________________        Name:        Title:

 


--------------------------------------------------------------------------------

 

EXHIBIT I

Form of Confirmation Letter

(date)

Aames Capital Corporation 350 South Grand Avenue
Los Angeles, California 90071
Attention:

Confirmation No.: _____________________

Ladies/Gentlemen:

        This letter confirms our agreement to purchase from you the Mortgage
Loans listed in Appendix I hereto, pursuant to the Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans between us,
dated as of July 30, 2003 (the “Agreement”), as follows:

        Purchase Date:

        Mortgage Loans to be Purchased:     See Appendix I hereto. ¹

        Aggregate Principal Amount of Purchased Mortgage Loans:

        Purchase Price:

        Pricing Rate:

        Repurchase Date:

        Repurchase Price:

        Collateral Amount Percentage with respect to Market Value:

        Collateral Amount Percentage with respect to Securitization Value:

        Names and addresses for communications:

        Buyer:

        Lehman Brothers Bank, FSB
        745 Seventh Avenue
        New York, New York 10019
        Attention: Central Funding Department

        

_______________________________
¹   Appendix I to Confirmation Letter will list Mortgage Loans.

 


--------------------------------------------------------------------------------

 

        Seller:

        Aames Capital Corporation
        350 South Grand Avenue
        Los Angeles, California 90071
        Attention: Michelle Treasure, Finance Department

  LEHMAN BROTHERS BANK, FSB, as Buyer              
By:___________________________________        Name:        Title:    

  Agreed and Acknowledged:       AAMES CAPITAL CORPORATION, as Seller          
    By:___________________________________        Name:        Title:

2


--------------------------------------------------------------------------------

 

EXHIBIT II

Form of Custodial Delivery

        On this ______ day of ____________, 20__, Aames Capital Corporation
(“Seller”), as the Seller under that certain Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans, dated as
of July 30, 2003 (the “Repurchase Agreement”) between the Seller and Lehman
Brothers Bank, FSB (“Buyer”), does hereby deliver to Bankers Trust Company of
California, N.A. ( “Custodian” ), as custodian under that certain Custodial
Agreement, dated as of December __, 2000, among Buyer, Seller and Custodian the
Mortgage Files with respect to the Mortgage Loans to be purchased by Buyer
pursuant to the Repurchase Agreement, which Mortgage Loans are listed on the
Mortgage Loan Schedule attached hereto and which Mortgage Loans shall be subject
to the terms of the Custodial Agreement on the date hereof.

        With respect to the Mortgage Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Mortgage Files to
ascertain delivery of the documents listed in Schedule 1 to the Custodial
Agreement.

        [The Mortgage Loans delivered hereby constitute Additional Loans
delivered pursuant to Section 4(a) of the Repurchase Agreement].][The Mortgage
Loans delivered hereby constitute substituted Collateral pursuant to Section
9(a) of the Repurchase Agreement and are intended to be substituted for the
Purchased Mortgage Loans listed on the [schedule attached hereto][Request for
Release of Documents and receipt delivered herewith]. The Purchased Mortgage
Loans to be released shall be delivered to _______________.]

        Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Repurchase Agreement or the Custodial Agreement.

 


--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the Seller has caused its name to be signed hereto
by its officer thereunto duly authorized as of the day and year first above
written.

AAMES CAPITAL CORPORATION

Seller

By:________________________________

Title:________________________________

Name:________________________________

        

        

        

        

        

        

2


--------------------------------------------------------------------------------

 

EXHIBIT III

Form of Power of Attorney

        “Know All Men by These Presents, that Aames Capital Corporation
(“Seller”), does hereby appoint Lehman Brothers Bank, FSB (“Buyer”), its
attorney-in-fact to act in Seller's name, place and stead in any way which
Seller could do with respect to (i) the completion of the endorsements of the
Mortgage Notes and the Assignments of Mortgages, (ii) the recordation of the
assignments of Mortgages and (iii) the enforcement of the Seller’s rights under
the Mortgage Loans purchased by Buyer pursuant to an Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans dated as of
July 30, 2003 between Seller and Buyer and to take such other steps as may be
necessary or desirable to enforce Buyer's rights against such Mortgage Loans,
the related Mortgage Files and the Servicing Records to the extent that Seller
is permitted by law to act through an agent.

        TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND SELLER ON ITS OWN BEHALF AND ON BEHALF OF SELLER'S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

        IN WITNESS WHEREOF Seller has caused this Power of Attorney to be
executed and the Seller's seal to be affixed this 30th day of July, 2003.

      AAMES CAPITAL CORPORATION, as Seller              
By:___________________________________        Name:        Title:         (seal)
     

 


--------------------------------------------------------------------------------

 

EXHIBIT IV

Opinion Of Seller's Counsel

         1.      Seller is duly organized and validly existing as a corporation
in good standing under the laws of California and has power and authority to
enter into and perform its obligations under the Agreement and the Custodial
Agreement. Seller is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the business transacted by it
requires such qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller and its subsidiaries, considered as a whole.

         2.      The Agreement and the Custodial Agreement have each been duly
authorized, executed and delivered by Seller, and each constitutes a valid and
legally binding obligation of Seller enforceable against Seller in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights generally and to general equity principles.

         3.      No consent, approval, authorization or order of any state or
federal court or government agency or body is required to be obtained by Seller
for the consummation of the transactions contemplated by the Agreement or the
Custodial Agreement.

         4.      The consummation of any of the transactions contemplated by the
Agreement and the Custodial Agreement will not conflict with, result in a breach
of, or constitute a default under the charter or bylaws of Seller or the terms
of any indenture or other agreement or instrument known to us to which Seller is
party or bound, or any order known to such counsel to be applicable to Seller or
any regulations applicable to Seller, of any state or federal court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over Seller.

         5.      There is no pending or, to such counsel's knowledge, threatened
action, suit or proceeding before any court or governmental agency, authority or
body or any arbitrator involving Seller or relating to the transactions
contemplated by the Agreement or the Custodial Agreement which, if adversely
determined, would have a material adverse effect on Seller.

         6.      The Agreement together with (a) the delivery of such related
Mortgage Loans to Custodian; (b) the endorsement of such Mortgage Loans in
blank; and (c) the delivery of the assignments of Mortgages related to the
Mortgage Loans to the Custodian in recordable form assigning such Mortgages to
Custodian, creates a valid, perfected security interest in such Mortgage Loans
in favor of Buyer.

 


--------------------------------------------------------------------------------

 

EXHIBIT V

Representations and Warranties Regarding Mortgage Loans

        The Seller represents and warrants to the Buyer that, with respect to
each Mortgage Loan sold in a Transaction hereunder, as of the related Purchase
Date:

         (a)      Mortgage Loans as Described. The information set forth in the
Mortgage Loan Schedule is complete, true and correct and complies with the terms
of the Repurchase Agreement in all material respects.

         (b)      Payments Current Within 59 Days; Delinquency. The Mortgage
Loan (i) together with the other Purchased Mortgage Loans subject to
Transactions, would not cause the 30+ Delinquency Percentage for all Mortgage
Loans to exceed 3% and (ii) is not more than 59 days Delinquent.

         (c)      No Outstanding Charges. There are no defaults in complying
with the terms of the Mortgage, and all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable.
Seller has not advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Mortgage Loan, except for
interest accruing from the date of the Mortgage Note or date of disbursement of
the Mortgage Loan proceeds, whichever is greater, to the day which precedes by
one month the due date of the first installment of principal and interest.

         (d)      Original Terms Unmodified. The terms of the Mortgage Note and
Mortgage have not been impaired, waived, altered or modified in any respect,
except by a written instrument which has been recorded, if necessary to protect
the interests of Buyer and which has been delivered to Buyer or its designee
(including the Custodian). The substance of any such waiver, alteration or
modification has been approved by the title insurer, to the extent required by
the policy, and its terms are reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, and which assumption
agreement is included in the Mortgage File delivered to Buyer or its designee
(including the Custodian) and the terms of which are reflected in the Mortgage
Loan Schedule.

         (e)      No Defenses. The Mortgage Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject to
any right of rescission, set-off, counterclaim or defense, including without
limitation the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto.

         (f)      Insurance Policies in Effect. The fire and casualty insurance
policy covering the Mortgaged Property (1) affords (and will afford) sufficient
insurance against fire and such other risks as are usually insured against in
the broad form of extended coverage insurance from time to time available, as
well as insurance against flood hazards if the Mortgaged Property is an area
identified by the Federal Emergency Management Agency as having special flood
hazards; (2) is a standard policy of insurance for the locale where the
Mortgaged Property is located, is in full force and effect, and the amount of
the insurance is in the amount of the full insurable value of the Mortgaged
Property on a replacement cost basis or the unpaid balance of the Mortgage
Loans, whichever is less; (3) names (and will name) the present owner of the
Mortgaged Property as the insured; and (4) contains a standard mortgagee loss
payable clause in favor of Seller. All individual insurance policies with
respect to the Mortgage Loan are the valid and binding obligation of the insurer
and contain a standard mortgage clause naming Seller, its successors and
assigns, as Mortgagee. All premiums thereon have been paid. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance policies at
the Mortgagor's cost and expense, and upon the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
the Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor.

 


--------------------------------------------------------------------------------

 

         (g)      Compliance with Applicable Laws. Any and all requirements of
any federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the origination and
servicing of the Mortgage Loan have been complied with, and Seller shall
maintain in its possession, available for Buyer's inspection, and shall deliver
to Buyer upon demand, evidence of compliance with all such requirements. No
Purchased Mortgage Loan is subject to the Home Ownership and Equity Protection
Act of 1994.

         (h)      No Satisfaction of Mortgage. The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission.

         (i)       Location and Type of Mortgaged Property. The Mortgaged
Property is located in the state identified in the Mortgage Loan Schedule and
consists of a parcel of real property with a detached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a condominium project, or an individual unit in a planned unit
development and no residence or dwelling is a mobile home or a manufactured
dwelling (other than a mobile home or a manufactured dwelling permanently
affixed to real property). No portion of the Mortgaged Property is used for
commercial purposes (except for home offices).

         (j)      Valid First or Second Lien. The Mortgage is a valid,
subsisting and enforceable first or second lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing. The lien of the Mortgage is
subject only to:

       (i)      the lien of current real property taxes and special assessments
not yet due and payable;            (ii)     covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording acceptable to mortgage lending institutions generally
and specifically referred to in the lender's title insurance policy delivered to
the originator of the Mortgage Loan and (i) referred to or otherwise considered
in the appraisal made for the originator of the Mortgage Loan or (ii) which do
not adversely affect the appraised value of the Mortgaged Property set forth in
such appraisal;            (iii)     in the case of a Mortgaged Property that is
a condominium or an individual unit in a planned unit development, liens for
common charges permitted by statute;            (iv)     in the case where the
Mortgage Loan is secured by a second mortgage lien on the Mortgaged Property
(and represented on the Mortgage Loan Schedule as such), the lien of the First
Mortgage; and

2


--------------------------------------------------------------------------------

 

       (v)      other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

        Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first or second lien and first or second
priority security interest on the property described therein and Seller has full
right to pledge and assign the same to Buyer or its designee (including the
Custodian).

         (k)      Validity of Mortgage Documents. The Mortgage Note and the
Mortgage are genuine, and each is the legal, valid and binding obligation of the
maker thereof enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditor's generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law.) All
parties to the Mortgage Note and the Mortgage had legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage,
and the Mortgage Note and the Mortgage have been duly and properly executed by
such parties. The Mortgagor is a natural person or living trust who is a party
to the Mortgage Note and the Mortgage in an individual or trustee capacity,
respectively.

         (l)      Full Disbursement of Proceeds. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with, except with respect to the proceeds of a Q-1 Loan; provided,
that the Purchase Price of such Q-1 Loan, together with the aggregate Purchase
Price for all such Q-1 Loans subject to then outstanding Transactions does not
exceed 5% of the aggregate Purchase Price for all Purchased Mortgage Loans
subject to then outstanding Transactions (after giving effect to the purchase of
such Q-1 Loan). All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage.

         (m)      Ownership. Seller is the sole owner of record and holder of
the Mortgage Loan. The Mortgage Loan is not assigned or pledged except as
provided in this Agreement, and Seller has good and marketable title thereto,
and has full right to pledge and assign the Mortgage Loan to Buyer or its
designee (including the Custodian) free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign each Mortgage Loan pursuant
to this Agreement.

         (n)      Doing Business. All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (1) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (2) organized under the
laws of such state, or (3) qualified to do business in such state, or (4)
federal savings and loan associations or national banks having principal offices
in such state, or (5) not doing business in such state.

         (o)      Loan-to-Value Ratio. The Mortgage Loans subject to
Transactions do not have a weighted average cumulative Loan-to-Value Ratio in
excess of 85%. If a Mortgage Loan has a Loan-to-Value Ratio greater than 90% and
less than or equal to 100%, the Purchase Price of such Mortgage Loan together
with the Purchase Price of Purchased Mortgage Loans secured by a first or a
second lien on the related Mortgaged Properties subject to then outstanding
Transactions having a Loan-to-Value Ratio greater than 90% and less than or
equal to 100% does not exceed the greater of (x) 10% of the aggregate Purchase
Price for all Mortgage Loans which are subject to then outstanding Transactions
and (y) $25,000,000. For purposes of this paragraph, the Loan-to-Value Ratio for
A-MI loans is reduced by the amount of coverage of Mortgage Insurance.

3


--------------------------------------------------------------------------------

 

         (p)      Title Insurance. The Mortgage Loan is covered by an ALTA
mortgage title insurance policy or such other form of policy acceptable to FNMA
or FHLMC, issued by and constituting the valid and binding obligation of a title
insurer generally acceptable to prudent mortgage lenders that regularly
originate or purchase mortgage loans comparable to the Mortgage Loans for sale
to prudent investors in the secondary market that invest in mortgage loans such
as the Mortgage Loans and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring Seller, its successors and assigns, as
to the first priority lien of the Mortgage in the case of a First Mortgage Loan
secured by a First Mortgage and the second priority lien of the Mortgage in the
case of a Mortgage Loan secured by a second lien on the related Mortgaged
Property, in the original principal amount of the Mortgage Loan. Seller is the
sole named insured of such mortgage title insurance policy, the assignment to
Buyer or the Custodian as assignee of Buyer of Seller's interest in such
mortgage title insurance policy does not require the consent of or notification
to the insurer or the same has been obtained, and such mortgage title insurance
policy is in full force and effect and will be in full force and effect and
inure to the benefit of Buyer upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such mortgage
title insurance policy and no prior holder of the related Mortgage, including
Seller, has done, by act or omission, anything that would impair the coverage of
such mortgage title insurance policy.

         (q)      No Defaults. Other than a payment default, there is no
default, breach, violation or event of acceleration existing under the Mortgage
or the Mortgage Note and no event which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration, and neither Seller nor its
predecessors have waived any default, breach, violation or event of
acceleration.

         (r)      No Mechanics' Liens. There are no mechanics' or similar liens
or claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

         (s)      Location of Improvements; No Encroachments. All improvements
which were considered in determining the appraised value of the mortgaged
property lay wholly within the boundaries and building restriction lines of the
mortgaged property and no improvements on adjoining properties encroach upon the
mortgaged property. No improvement located on or being part of the mortgaged
property is in violation of any applicable zoning law or regulation.

         (t)      Origination. The Mortgage Loan was originated by Seller, an
affiliate of Seller or by an originator not affiliated with the Seller licensed
to originate such Mortgage Loan. The documents, instruments and agreements
submitted for loan underwriting were not falsified and contain no untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the information and statements therein not
misleading.

         (u)      Customary Provisions. The Mortgage contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including, (i) in the case of a
Mortgage designated as a deed of trust, by trustee's sale, and (ii) otherwise by
judicial foreclosure. There is no homestead or other exemption available to a
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose the Mortgage.

4


--------------------------------------------------------------------------------

 

         (v)      Occupancy of the Mortgaged Property. As of the related
Purchase Date the Mortgaged Property is capable of being lawfully occupied under
applicable law. All inspections, licenses and certificates required to be made
or issued with respect to all occupied portions of the Mortgaged Property and,
with respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities. Either that the Mortgagor represented
at the time of origination of the Mortgage Loan that the Mortgagor would occupy
the Mortgaged Property as the Mortgagor's primary residence or second home or
the Mortgaged Property is capable of being occupied pursuant to terms that
approximate current standard market rental terms and rates. (w) No Additional
Collateral. The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage and the security interest of any
applicable security agreement or chattel mortgage referred to in (j) above.

         (x)      Deeds of Trust. In the event the Mortgage constitutes a deed
of trust, a trustee, duly qualified under applicable law to serve as such, has
been properly designated and currently so serves and is named in the Mortgage,
and no fees or expenses are or will become payable by Buyer to the trustee under
the deed of trust, except in connection with a trustee's sale after default by
the Mortgagor.

         (y)      Acceptable Investment. Seller has no knowledge of any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor (other than the Mortgagor's credit standing) that can
reasonably be expected to cause private institutional investors that regularly
invest in subprime or high loan-to-value mortgage loans similar to the Mortgage
Loans to regard the Mortgage Loan as an unacceptable investment or adversely
affect the value or marketability of the Mortgage Loan to other similar
institutional investors.

         (z)       Purchase of Mortgage Documents. The Mortgage File and any
other documents required by Buyer to be delivered for the Mortgage Loan by
Seller under this Agreement have been delivered (or with respect to Wet Ink
Mortgage Loans, will be delivered within seven Business Days) to the Custodian.
Seller is in possession of a complete, true and accurate Mortgage File except
for such documents the originals of which have been delivered to the Buyer or
its designee (including the Custodian). Each of the documents and instruments
included in the Mortgage File is duly executed and in due and proper form and
each such document or instrument is in a form generally acceptable to prudent
institutional mortgage lenders that regularly originate and purchase subprime or
high loan-to-value mortgage loans.

         (aa)      Condominiums/Planned Unit Developments. If the Mortgaged
Property is a condominium unit or a planned unit development (other than a de
minimus planned unit development) such condominium or planned unit development
project meets Seller's Underwriting Guidelines.

         (bb)      Transfer of Mortgage Loans. The assignment of Mortgage is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

         (cc)      Due on Sale. The Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the Mortgagee thereunder.

5


--------------------------------------------------------------------------------

 

         (dd)      No Buydown Provisions; No Graduated Payments or Contingent
Interests. The Mortgage Loan does not contain provisions pursuant to which
monthly payments are paid or partially paid with funds deposited in any separate
account established by Seller, the Mortgagor or anyone on behalf of the
mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions currently in effect which may constitute a
"buydown" provision. The Mortgage Loan is not a graduated payment mortgage loan
and the Mortgage Loan does not have a shared appreciation or other contingent
interest feature.

         (ee)      Consolidation of Future Advances. Any future advances made
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first or second lien priority, as the case may be, by a title
insurance policy or an endorsement to the policy insuring the mortgagee's
consolidated interest. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan.

         (ff)       Mortgaged Property Undamaged. There is no proceeding pending
or, to Seller's knowledge, threatened for the total or partial condemnation of
the Mortgaged Property. The Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.

         (gg)      Collection Practices; Escrow Deposits; Interest Rate
Adjustments. The origination and collection practices used with respect to the
Mortgage Loan have been in all respects in accordance with industry custom and
practice, and have been in all respects legal and proper. With respect to escrow
deposits and escrow payments, all such payments are in the possession of Seller
and there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All escrow payments have
been collected in full compliance with state and federal law. If an escrow of
funds has been established, it is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
escrow payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Mortgage Note. All mortgage interest rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note. Any interest required to be paid pursuant to state
and local law has been properly paid and credited.

         (hh)       Conversion to Fixed Interest Rate. With respect to the
aggregate outstanding principal balance of the Mortgage Loans on the related
Purchase Date, no more than 50% of the Mortgage Notes contain a provision
allowing the Mortgagor to convert the Mortgage Note from an adjustable interest
rate Mortgage Note to a fixed interest rate Mortgage Note for the remaining term
thereof all in accordance with the terms of a rider to the related Mortgage
Note.

         (ii)      Appraisal. The Mortgage File for each Mortgage Loan contains
an appraisal of the related Mortgaged Property signed prior to the approval of
the Mortgage Loan application by a qualified appraiser, duly appointed by the
originator of the Mortgage Loan, who had no interest, direct or indirect in the
mortgaged property or in any loan made on the security thereof, other than as an
employee of the lender, and whose compensation is not affected by the approval
or disapproval of the Mortgage Loan, and the appraisal and appraiser both
satisfy the requirements of Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated.

         (jj)      Soldiers' and Sailors' Relief Act. The Mortgagor has not
notified Seller, and Seller has no knowledge of any relief requested or allowed
to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940.

6


--------------------------------------------------------------------------------

 >

         (kk)      Environmental Matters. To the best of Seller's knowledge
based on customary residential mortgage industry practices the mortgaged
Property is free from any and all toxic or hazardous substances and there exists
no violation of any local, state or federal environmental law, rule or
regulation.

         (ll)      Seller Origination. The Mortgage Loan was originated by
Seller or an Affiliate of Seller or was purchased and reunderwritten by Seller.

         (mm)      Balloon Mortgage Loans. Each Balloon Mortgage Loan has an
original term of not less than 7 years and which provides for level monthly
payments based on a thirty (30) year amortization schedule and a final Monthly
Payment substantially greater than the preceding Monthly Payments.

         (nn)      No Construction Loans. No Mortgage Loan is a construction
loan or relates to manufactured housing which is not permanently affixed to real
property.

         (oo)      Selection by Seller. No Mortgage Loan was selected for
inclusion under this Agreement on any basis which was intended to have a
material adverse effect on Buyer.

         (pp)       Second Mortgages. With respect to each Mortgage Loan secured
by a second lien on the related Mortgaged Property:

       (i)      if the Loan-to-Value Ratio is higher than 70%, either the
related first lien does not provide for a balloon payment or the maturity date
of each Mortgage Loan with respect to which a first lien on the related
Mortgaged Property provides for a balloon payment is prior to the maturity date
of the mortgage loan relating to such first lien;            (ii)     the
related first lien on any Mortgaged Property with respect to which the related
Mortgage Loan secured by a second lien does not provide for negative
amortization;            (iii)     either no consent for the Mortgage Loan
secured by a second lien on the related Mortgaged Property is required by the
holder of the related first lien or such consent has been obtained and is
contained in the Mortgage File;            (iv)     the related first lien is
not held by an individual;            (v)     the Purchase Price of such
Mortgage Loan together with the Purchase Price of Purchased Mortgage Loans
subject to then outstanding Transactions secured by a second lien on the related
Mortgaged Properties does not exceed 10% of the aggregate Purchase Price for all
Mortgage Loans subject to then outstanding Transactions.

         (qq)      CERCLA. To the best of the Seller's knowledge, no Mortgaged
Property was, as of the Purchase Date or, with respect to Additional Loans or
Substitute Mortgage Loans, as of the related date of addition or substitution,
located within a one-mile radius of any site listed in the National Priorities
List as defined under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or on any similar state list of hazardous
waste sites which are known to contain any hazardous substance or hazardous
waste.

         (rr)      No Bankruptcy of Mortgagor. None of the Mortgage Loans are
subject to a bankruptcy plan.

         (ss)      Conformance to Underwriting Standards. Each Mortgage Loan was
underwritten in accordance with the underwriting guidelines supplied to Buyer by
Seller.

7


--------------------------------------------------------------------------------

 

         (tt)      Qualified Mortgage. Each Mortgage Loan constitutes a
"qualified mortgage" within the meaning of Section 860G(a)(3) of the Code.

         (uu)      Balloon Loan Concentration. If the Mortgage Loan is a Balloon
Loan, it, together with the other Purchased Mortgage Loans which are Balloon
Loans subject to Transactions, constitutes less than 10% of the aggregate
outstanding Repurchase Price of all Purchased Mortgage Loans subject to
Transactions.

         (vv)      No Short Maturity Balloon Loans. The Mortgage Loan is not a
Balloon Loan with a maturity date occurring within five years from its
origination date of the related Purchase Date.

         (ww)       Owner Occupied. In the event the Purchased Mortgage Loan
relates to a Mortgaged Property which is non-owner occupied, it, together with
the other Purchased Mortgage Loans subject to Transactions relating to Mortgaged
Properties which are non-owner occupied, does not exceed 20% of the aggregate
outstanding Repurchase Price of all Purchased Mortgage Loans subject to
Transactions.

         (xx)      Payment Terms. With respect to adjustable rate Mortgage
Loans, following any applicable initial fixed rate period of 2, 3 or 5 years,
the mortgage interest rate is adjusted annually or semi-annually on each
interest rate adjustment date to equal the index plus the gross margin, rounded
up or down to the nearest 1/8%, subject to the mortgage interest rate cap. With
respect to fixed rate Mortgage Loans, the mortgage note is payable each month in
equal monthly installments of principal and interest. With respect to adjustable
rate Mortgage Loans, installments of interest are subject to change due to the
adjustments to the mortgage interest rate on each interest rate adjustment date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty years from commencement of amortization.

         (yy)      Securitization Standards. Each of the Mortgage Loans conforms
to the then current standards of securitization applicable to similar assets as
determined in the reasonable judgment of Buyer.

         (zz)      Wet Ink Mortgage Loans. The Purchase Price of a Wet Ink
Mortgage Loan together with the Purchase Price of Purchased Mortgage Loans which
are Wet Ink Mortgage Loans does not exceed, during the period beginning on the
third from last Business Day of each calendar month, through and including the
seventh Business Day of next succeeding calendar month, $80,000,000 and, at all
other times, $50,000,000; provided that such amounts referred to above in this
clause (zz) shall be reduced to $50,000,000 and $35,000,000, respectively, in
the event that the Guarantor has cash, Cash Equivalents and unused borrowing
capacity on unencumbered assets that could be drawn against (taking into account
required haircuts) under committed warehouse and repurchase facilities in an
amount less than $20,000,000.

         (aaa)      A-MI Loan Concentration. If the Mortgage Loan is an A-MI
Loan, it, together with the other Purchased Mortgage Loans which are A-MI Loans
subject to the Transactions, constitutes the lesser of (i) 20% of the aggregate
outstanding Repurchase Price of all Purchased Mortgage Loans subject to the
Transactions or (ii) $65,000,000.

         (bbb)      Mortgage Loans Purchased Through Clean-up Calls of Affiliate
Securitizations. The Purchase Price of Mortgage Loans subject to then
outstanding Transactions which Mortgage Loans have been purchased by the Seller
through clean-up calls of securitizations of Affiliates of the Seller and are
Delinquent for 29 or fewer days does not exceed $20,000,000. No Mortgage Loans
subject to then outstanding Transactions which Mortgage Loans have been
purchased by the Seller through clean-up calls of securitizations of Affiliates
of the Seller are Delinquent for 30 or more days. Seller acknowledges and agrees
that in determining the Market Value of any Mortgage Loans subject to then
outstanding Transactions which were purchased by the Seller through clean-up
calls of securitizations of Affiliates of the Seller, the Buyer may in its sole
and absolute discretion determine the Market Value of such Mortgage Loans
separate and apart from the Market Value of any other Mortgage Loans.

8


--------------------------------------------------------------------------------

 

        It is understood and agreed that the representations and warranties set
forth in this Exhibit V shall survive delivery of the respective Mortgage Files
to the Custodian on behalf of Buyer.

        

        

        

        

        

        

        

        

        

        

9


--------------------------------------------------------------------------------

 

EXHIBIT VI

A-MI LOANS

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------

 

EXHIBIT VII

AUTHORIZED REPRESENTATIVES OF SELLER

        

        

        

        

        

        

        

        

        

        

2


--------------------------------------------------------------------------------

 

EXHIBIT VIII

FORM OF MONTHLY REPORT

        

        

        

        

        

        

        

        

        

        

3


--------------------------------------------------------------------------------